Exhibit 10.22

 

FULL SERVICE LEASE

 

Date:        March 22, 2004

 

Lessor:     PS Business Parks, L.P., a California Limited Partnership

 

Lessee:    Digimarc Corporation, a Delaware Corporation

 

1.             Lease Terms

 

1.01         The Premises is the Building whose address is 9405 SW Gemini Drive,
Beaverton, OR 97008.  The Premises contains approximately 46,083 rentable square
feet and is shown on Exhibit “A-1.”  “The Building contains approximately 46,083
rentable square feet and ii shown on Exhibit “A-2”.  The Project is depicted on
Exhibit “A-3” and contains approximately 111,870 rentable square feet.  The
Property is depicted on Exhibit “A-4” and is commonly referred to as Creekside
Corporate Park and contains approximately 584,493 rentable square feet.

 

1.02         Lessee’s Notice Address:  Lessee’s Notice Address is the address of
the premises stated in Paragraph 1.01 above.

 

1.03         Lessor’s Notice Address:  15455 NW Greenbrier Parkway, Suite 245,
Beaverton, OR 97006.

 

1.04         Lessee’s Permitted Use: Lessee shall use the Premises and for no
other purpose whatsoever:  General office uses.

 

1.05         Lease Term:  The Lease Term commences on September 1, 2004 or such
other date as is determined by the provisions of this Lease (the “Commencement
Date”) and ends on the final day of the 84th full calendar month thereafter.

 

1.06         Base Rent:  Base Rent shall be paid monthly in the amounts
specified below:

 

$

0.00

 

Beginning September 1, 2004

 

Ending February 28, 2005

$

46,667

 

Beginning March 1, 2005

 

Ending August 31, 2005

$

63,287

 

Beginning September 1, 2005

 

Ending August 31, 2006

$

65,169

 

Beginning September 1, 2006

 

Ending August 31, 2007

$

67,128

 

Beginning September 1, 2007

 

Ending August 31, 2008

$

69,125

 

Beginning September 1, 2008

 

Ending August 31, 2009

$

71,237

 

Beginning September 1, 2009

 

Ending August 31, 2010

$

73,349

 

Beginning September 1, 2010

 

Ending August 31, 2011

 

1.07         Security Deposit:       $  75,000.00

 

1.08         Initial Monthly Rent Charges:           Base Rent $46,667.00.

 

1

--------------------------------------------------------------------------------


 

1.09         Proportionate Share: Lessee’s Proportionate Share of t e Property,
which represents the approximate Proportionate Share of the Premises to the
Property, is 7.8842%.  Lessee’s Proportionate Share of the Project, which
represents the approximate Proportionate Share of the Premises to the Project,
is 39.0964%.  Lessee’s Proportionate Share of the Building within which the
Premises is located, which represents the approximate Proportionate Share of the
Premises to the building, is 100%.  Proportionate Share may be adjusted by
Lessor during the Lease Term if the size of he Project, Premises or Building
changes.

 

1.10         Expense Base Year:  2005.

 

1.11         Broker(s):  Hume Myers Tenant Counsel L.L.C. for Lessee;  Grubb &
Ellis for Lessor.

 

1.12         Automatic Payments: Unless Lessor otherwise directs in writing, all
payments of Base Rent and the monthly estimated payments of Lessee’s
Proportionate Share of Operating Expenses shall be made by electronic payment. 
Lessee shall execute such necessary and reasonable documents, provide such
necessary and reasonable information, and follow such necessary and reasonable
procedures as are requested by Lessor from time to time to facilitate such
payments.  If, by reason of insufficient funds or other reason, any such payment
is not fully made and received, such event shall be deemed a failure of Lessee
to make the required payment.  Payment shall be deemed made by Lessee on the
date funds are actually received by Lessor, provided, if Lessee is then in
default, Lessor shall have the right to return all or a part of any payment
received within ten (10) business days of receipt, in which event the returned
amount shall be deemed to have not been paid by Lessee or received by Lessor.
 Receipt of any funds pursuant to this Paragraph shall not constitute a waiver
by Lessor of any Default by Lessee whether or not such Default is known to
Lessor.

 

2.             Lease of Premises

 

2.01         Lessor leases to Lessee, and Lessee leases from Lessor, the
Premises, upon the terms of this Lease.  The Premises are leased “AS IS” except
only for the improvements, if any, which are to be constructed by Lessor
pursuant to Exhibit “B.”  Any such improvements to be constructed by Lessor
pursuant to Exhibit “B” are herein referred to as “Lessor’s Work.”  Except as
provided herein, Lessee acknowledges that neither Lessor nor any agent of Lessor
has made any representation or warranty regarding the Premises.  The square
footages set forth in this Lease are approximate and agreed.  Use of the terms
“rentable” and “usable” is for convenience only and represents Lessor’s
interpretation of such terms.  Lessor will deliver the Premises to Lessee with
existing plumbing, electrical, fire sprinkler, lighting, air conditioning,
heating and mechanical systems located in the Premises, if any, in good working
condition.

 

2.02         Lessor’s Work, if any, shall be installed by Lessor in compliance
with all then applicable codes.  Lessee, at its sole expense, agrees to comply
with all laws, codes, ordinances and other legal requirements (including
covenants and restrictions) applicable to the Premises (herein “Laws”);
provided, however, that Lessor, in conjunction with the Lessor’s work, shall
affect any repairs and improvements required under any Laws as of the
Commencement Date.  Lessee agrees to cause the Premises to comply with all Laws,
including by making any changes to the Premises nessitated by any Lessee
activity, including but not limited to changes required

 

2

--------------------------------------------------------------------------------


 

by (a) any Lessee Improvements or Lessee Alterations (as defined below), or
(b) any use of the Premises or Property by Lessee; provided, Lessor reserves the
right to accomplish such changes itself at the expense of Lessee.  If any
activity of Lessee necessitates changes to the Project other than the Premises,
then Lessor shall elect that Lessor accomplish the same at the expense of Lessee
or that Lessee accomplish the same at its own expense.  Notwithstanding anything
to the contrary herein, Lessee shall not be responsible for making any
structural modifications to the Premises except to the extent Lessee’s space
plan requires structural modifications.

 

2.03         If for any reason Lessor cannot deliver possession of the Premises
three (3) weeks prior to the estimated Commencement Date of the Lease Term,
Lessor will not be subject to any liability nor will the validity of this Lease
be affected in any manner.  Rather, the Commencement Date shall be delayed until
three (3) weeks after delivery of possession to allow Lessee to fixturize the
Premises in which event the expiration date of the Lease Term shall be extended
to include the same number of full calendar months as set forth in Paragraph 1
above (plus any partial test month); provided, in the event delivery of
possession is delayed by any act, omission or request of Lessee, then the
Premises shall be deemed to have been delivered (and the Commencement Date shall
occur) on the earlier of the actual date of delivery or the date delivery would
have occurred absent the number of days of such delay attributable to Lessee and
the term shall then be for such number of full calendar months (plus any partial
first month).  If for any reason possession of the Premises is not delivered on
the scheduled Commencement Date set forth in Paragraph 1 above, Lessee may a)
receive two (2) days free rent for each day of delay beyond the scheduled
commencement date, and b) terminate this Lease by written notice given after a
forty-five (45) day period beyond the scheduled commencement date but prior to
delivery of possession; provided, such forty-five (45) day period shall be
extended by (a) the number of days of delays attributable to Lessee (including
but not limited to delays in approval of plans or cost estimates, delays related
to changes in plans requested by Lessee whether or not approved by Lessor,
delays caused by Lessee installing any “Lessee Improvements,” delays caused by
other early entry or early occupancy by Lessee, and/or other delays attributable
to Lessee), plus (b) the number of days of delays caused by events beyond the
reasonable control of Lessor (including but not limited to fire, earthquake,
other casualty, inclement weather, acts of God, shortages of labor or material,
lead times on ordered items, strike, acts or omissions of government, and/or
delays in governmental permits, inspections or approvals).  Any such termination
shall be without liability of Lessor to Lessee.  Any such termination by Lessee
shall be Lessee’s sole remedy for delay in delivery of possession.

 

2.04         Upon expiration or termination of this Lease, Lessee agrees to
return the Premises to Lessor in the same condition as received by Lessee,
normal wear and tear excepted, with all removal, repair, and restoration duties
of Lessee being fully performed.

 

2.05         Upon request made by Lessor following the Commencement Date, Lessee
shall execute and deliver an agreement setting forth the Commencement Date, the
date upon which the Lease Term shall expire, and such other matters regarding
the commencement of this Lease as Lessor shall request.  If Lessee, with
Lessor’s prior written consent, occupies the Premises prior to the Commencement
Date, Lessee’s occupancy of the Premises shall be subject to all the provisions
of the Lease.  Early occupancy of the Premises shall not advance the expiration
date of the Lease.

 

3

--------------------------------------------------------------------------------


 

3.             Base Rent

 

On or before the first day of each calendar month of the Lease Term, Lessee will
pay to Lessor the Base Rent for such month.  Base Rent for any first partial
month and for the first full calendar month of the Lease Term, is due and
payable upon due date called for in this Lease.  Security deposit is due and
payable upon Lease execution.  Monthly rent for any partial calendar month will
be prorated.  All sums payable by Lessee to Lessor hereunder shall be deemed
rent.  Base Rent and all other amounts required to be paid by Lessee hereunder
shall be paid without deduction or offset and without prior notice or demand. 
All such amounts shall be paid in lawful money of the United State of America
and shall be paid to Lessor at the address stated herein or to such other
persons or to such other places as Lessor may designate in writing from time to
time.  Amounts payable hereunder shall be deemed paid when actually received by
Lessor.

 

4.             Additional Rent

 

4.01         Unless otherwise specifically stated in this Lease, any charge
payable by Lessee under this Lease other than Base Rent is called “Additional
Rent.”  The term “rent” whenever used in this Lease means Base Rent, Additional
Rent and/or any other monies payable by Lessee under the terms of this Lease.

 

4.02         “Operating Expenses” as used herein shall include all costs and
expenses related to the ownership, management, operation, maintenance,
replacement, improvement and repair of the Premises, Building, Project and/or
Property, or any part thereof, incurred by Lessor including but not limited to:
(1) Property supplies, materials, labor, equipment, and tools;
(2) Lessor-incurred Utility and Service Costs (as further described in
Paragraph 4.03B below), security, janitorial, trash removal, and all applicable
service and maintenance agreements; (3) Property related legal, accounting and
consulting fees, costs and expenses, including but not limited to the cost of
contests of Real Property Taxes; (4) Insurance Premiums for all policies deemed
reasonably necessary by Lessor and/or its lenders, and all deductible amounts
under such policies (as further described in Paragraph 4.03C below); (5) costs
and expenses of operating, maintaining, and repairing the Property, including
but not limited to all interior areas and also driving, parking, loading, and
other paved or unpaved areas (including but not limited to, resurfacing and
striping and any snow and ice removal Lessor elects to conduct), landscaped
areas (including but not limited to, tree trimming), building exteriors
(including but not limited to, painting and roof work), signs and directories,
and lighting; (6) capital improvements and replacements (including but not
limited to, all financing costs and interest charges); (7) compensation
(including but not limited to, any payroll taxes, worker’s compensation for
employees, and customary employee benefits) of all persons, including
independent contractors, who perform duties, or render services on behalf of, or
in connection with the Property, or any part thereof, including but not limited
to, Property operations, maintenance, repair, and rehabilitation; (8) Property
management fees not exceeding 5% of Annual Base Rent and the reasonable cost of
providing space used by the Property manager; and (9) Real Property Taxes (as
further described in Paragraph 4.03A, below).  All Operating Expenses other than
Real Property Taxes, Utility and Service Costs, and Insurance Premiums, are
herein referred to as Common Area Expenses (CAM).  Any increases in CAM expenses
shall be limited to a non-cumulative 5% per year.  In addition, in the event
Lessor effects any capital improvements or

 

4

--------------------------------------------------------------------------------


 

replacements, the cost of the same shall be amortized over the number of years
equal to the useful life of any such capital improvements or replacements.

 

4.03A      “Real Property Taxes” shall include any fee, license fee, tax, levy,
charge, or assessment (hereinafter individually and/or collectively referred to
as “Tax”) imposed by any authority having the direct or indirect power to tax
and where such Tax is imposed against the Property, or any part thereof, or
Lessor in connection with its ownership or operation of the Property, including
but not limited to: (1) any Tax on rent or Tax against Lessor’s business of
leasing the Property; (2) any Tax by any authority for services or maintenance
provided to the Property, or any part thereof, including but not limited to,
fire protection, streets, sidewalks, and utilities; (3) any Tax on real estate
or personal property levied with respect to the Property, or any part thereof,
and any fixtures and equipment and other property used in connection with the
Property; (4) any Tax based upon a reassessment of the Property due to a change
in ownership or transfer of all or part of Lessor’s interest in the Property;
and, (5) any Tax replacing, substituting for, or in addition to any Tax
previously included in this definition.  Real Property Taxes do not include
Lessor’s federal or state net income taxes.

 

4.03B      “Utility and Service Costs” shall include all Lessor incurred utility
and service costs and expenses including but not limited to costs related to
water and plumbing, electricity, gas, lighting, steam, sewer, waste disposal,
and HVAC, and all costs related to plumbing mechanical, electrical, elevator,
HVAC, and other systems.

 

4.03C      “Insurance Premiums” shall include all insurance premiums for all
insurance policies maintained by Lessor from time to time related to the
Property.

 

4.04         Throughout the Lease Term following the Base Year, Lessee will pay
as Additional Rent its Proportionate Share (of the Project and/or Building, as
designated from time to time by Lessor) of the amount by which total Operating
Expenses in each calendar year exceed total Operating Expenses for the Base
Year, subject to the limitation set forth in Section 4.02 above.  Estimated
payments shall be made monthly on or before the first day of each calendar month
each in the amount of Lessor’s then current estimate as outlined below. 
Lessee’s Proportionate Share will be prorated for partial months.  All Operating
Expenses will be adjusted, at the election of Lessor, to reflect 100% occupancy
during any calendar year in which the Project is not fully occupied (in which
event Operating Expenses for the Base Year shall also be so adjusted).

 

4.05         Lessee’s Proportionate Share of Operating Expenses shall be
determined and paid as follows:

 

4.05A.     Lessee’s Operating Expense estimates:  On or about April 1st of each
calendar year, Lessor will provide Lessee with a statement of: (1) Lessee’s
annual share of estimated Operating Expenses in excess of Base Year Operating
Expenses for the then current calendar year; (2) Lessee’s monthly Operating
Expense estimate for the then current year; and, (3) Lessee’s retroactive
estimate correction billing (for the period of January 1st through the date
immediately prior to the commencement date of Lessee’s new monthly Operating
Expense estimate) for the difference between Lessee’s new and previously billed
monthly Operating Expense estimates for the then current year.

 

5

--------------------------------------------------------------------------------


 

4.05B      Lessee’s Proportionate Share of actual annual Operating Expenses:
Each year, Lessor will provide Lessee with a statement reflecting the total
Operating Expenses for the previous calendar year.  If the total of Lessee’s
Operating Expense estimates billed for the previous calendar year are less than
Lessee’s Proportionate Share of the actual Operating Expenses in excess of Base
Year Operating Expenses, the statement will indicate the payment amount and date
due.  If Lessee has paid more than its Proportionate Share of excess Operating
Expenses for the preceding calendar year, Lessor will credit the overpayment
toward Lessee’s future Operating Expense obligations.  Monthly Operating Expense
estimates are due on the 1st of each month and shall commence in the month
specified by Lessor.  Lessee’s retroactive estimate correction, and actual
annual Operating Expense charges, if any, shall be due, in full, on the date(s)
specified by Lessor.

 

4.06         Unless Lessor otherwise elects, Lessee shall pay each Operating
Expense in accordance with Lessee’s Proportionate Share of the Building or
Lessee’s Proportionate Share of the Project, whichever is designated by Lessor. 
Lessor shall have the right to make allocations (“Allocations”) to Lessee of any
one or more Operating Expenses on a different basis.  Lessor shall have the
right to make any such Allocations in any manner which Lessor deems reasonable
(including use of estimates).  For example, if Lessor deems it reasonable to do
so, Lessor shall have the right to elect at any time and from time to time
(a) to make any Allocation of one or more Operating Expenses based upon Lessee’s
Proportionate Share of the Building and to make other Allocations on Lessee’s
Proportionate Share of the Project, (b) to make Allocations of certain Operating
Expense items among less than all lessees and/or other than based upon the
respective square footages of the lessees, (c) to make different Allocations for
different Operating Expenses, and/or (d) to alter an Allocation or the method of
determining an Allocation from time to time.  In no event shall Lessor be liable
to Lessee based upon any incorrect or disputed Allocation nor shall Lessee have
any right to terminate this Lease by reason of any such Allocation.

 

4.07         In the event Lessee wishes to audit any Operating Expense charge,
such an audit shall be limited to an audit of the annual statement delivered
under Paragraph 4.05B above.  Such audit shall be performed only if, at the time
of the audit request and at all times thereafter to and during the course of the
audit, Lessee has paid in full all Operating Expenses billed and is not in
Default (as defined in Section 20.02 below).  Any audit shall be conducted at a
time and location designated by Lessor.  Lessor and Lessee agree that any Lessee
audit must be requested by Lessee by written notice given within six (6) months
of the date that Lessor provides the applicable annual statement under
Paragraph 4.05B above, and must be completed by Lessee within thirty (30) days
of its written notice requesting the audit; if Lessee does not give such written
notice within the period of time allowed, or fails to complete the audit within
the time allowed, Lessee’s right to audit is waived, and the Operating Expenses,
as billed, including all calculations used as the basis for Lessor’s charges
(including any “Allocations” and any applicable Expense Base Year or expense
stop calculations), shall be deemed conclusive and final for all purposes under
this Lease.  All calculations by Lessor of Operating Expenses for the Expense
Base Year shall be conclusive and final, and Lessee shall have no right to audit
the same, except only Lessee may audit the same as part of an audit of Operating
Expenses for the first Expense Comparison Year.  Any audit shall be conducted
only by Lessee and the CPA then used by Lessee for the preparation of its tax
returns and financial statements; no agent of Lessee employed in connection with
the audit shall be employed on any contingent payment basis.

 

6

--------------------------------------------------------------------------------


 

Lessee shall maintain as strictly confidential, and shall cause its auditor to
execute in favor of Lessor a confidentiality agreement (in form prepared by
Lessor) regarding, all financial information audited, the results of any such
audit, and the resolution of any disputed issues arising in connection with such
audit.  Lessor shall not be bound by the result of any such audit.  If the
parties do not agree upon the inclusion or amount of any Operating Expense
charged by Lessor, the sole remedy of Lessee shall be to conduct an audit within
the time specified in this Lease and, if still in disagreement with Lessor, to
submit the matter to arbitration pursuant to Section 27.17 below within thirty
(30) days after completion of the audit to request an adjustment to any disputed
Operating Expense item to cause the same to not exceed the amount that Lessor
has the right to collect hereunder for such item.  In no event will this Lease
be terminable nor shall Lessor be liable for damages based upon any disagreement
regarding or adjustment of Operating Expenses.

 

5.             Late Charges

 

If any sum payable by Lessee to Lessor is not received by Lessor within five (5)
days after it becomes due, Lessee shall pay a late charge equal to fifty dollars
($50.00) or five (5%) of the then delinquent amount, whichever is greater.  A
fifty dollar ($50.00) handling fee will be paid to Lessor by Lessee for each
bank returned check, and Lessee will be required to make all future payments to
Lessor by wire or electronic transfer or by cashier’s check.  The acceptance of
late charges and returned check charges by Lessor will not constitute a waiver
of Lessee’s Default nor any other rights or remedies of Lessor.  Lessee shall
not be in default of this Lease the first time in a twelve (12) consecutive
month period that Lessee fails to pay rent when due so long as Lessee pays such
overdue rent within five (5) days of written notice from Lessor that such
overdue amount is due.

 

6.             Security Deposit and Financial Reporting

 

6.01         Upon Lessee’s execution of this Lease, Lessee will deposit with
Lessor an initial Security Deposit in the amount specified in Paragraph 1 as
security for Lessee’s full and faithful performance of every provision under
this Lease.  Lessor will not be required to keep the Security Deposit separate
from its general funds and has no obligation or liability for payment of
interest thereon (except when required by law).  Lessee hereby grants to Lessor
a security interest in the Security Deposit.  Lessee will not have the right to
apply any part of the Security Deposit to any amounts payable under the terms of
this Lease nor is it a measure or limitation of Lessor’s damages in event of a
Default by Lessee.  If Lessee fails to pay any rent due herein, or otherwise is
in Default of any provision of this Lease, Lessor may, without waiver of the
Default or of any other right or remedy, use, apply or retain all or any portion
of the Security Deposit for the payment of any amount due Lessor or to
compensate Lessor for any loss or damage suffered by Lessee’s Default.  Within
five (5) days after written notification by Lessor, Lessee will restore the
Security Deposit to the full amount required under this Lease.

 

6.02         Within ten (10) days after written request from Lessor but not more
often than annually, Lessee shall deliver to Lessor such financial statements as
Lessor reasonably requests regarding Lessee or any assignee, subtenant, or
guarantor of Lessee.  Lessee represents and warrants to Lessor that each
financial statement is a true and accurate statement.  Lessor shall use such
statements only for valid business purposes.  Lessor shall have the right to
make such

 

7

--------------------------------------------------------------------------------


 

financial statements and the other contents of its files available to law
enforcement or other governmental agencies upon request.

 

7.             Use of Premises

 

7.01         The Premises will be used and occupied only for Lessee’s Permitted
Use.  Lessee will, at its sole expense, comply with all conditions and covenants
of this Lease, and all Laws.  Lessee will not use or permit the use of the
Premises, the Property or any part thereof, in a manner that is unlawful,
diminishes the appearance or aesthetic quality of any part of the Property,
creates waste or a nuisance, or causes damage to the Property.  Lessee shall not
permit any objectionable or unpleasant odors, smoke, dust, gas, noise or
vibrations to emanate from the Premises nor take or permit any other action in
the Premises that would endanger, annoy, or interfere with the operations of,
Lessor or any other tenant of the Project.  Lessee shall obtain, at its sole
expense, any permit or other governmental authorization required to operate its
business from the Premises.  Any animals, excepting guide dogs, on or about the
Property or any part thereof are expressly prohibited.

 

7.02         In the event of any excessive trash in or outside the Premises, as
determined by Lessor in its sole discretion, Lessor will have the right to
remove such excess trash, charge all costs and expenses attributable to its
removal to Lessee.  Lessee will not cause, maintain or permit any outside
storage on or about the Property without prior written consent by Lessor.  In
the event of any unauthorized outside storage by Lessee, Lessor will have the
right, without notice, in addition to such other rights and remedies it may
have, to remove any such storage at the expense of Lessee.

 

8.             Parking

 

All parking will comply with the terms and conditions of this Lease and the
parking rules and regulations included in Exhibit “D.”  Lessee will have a
non-exclusive privilege to use of one-hundred eighty (180) parking spaces
designated by Lessor for public parking and four (4) designated visitor parking
spaces at the entry to the Premises.  Vehicles parked in public parking areas
will be no larger than full-sized passenger automobiles or standard pick-up
trucks.  Lessor reserves the right, without notice to Lessee, to tow away at
Lessee’s sole cost and expense any vehicles parked in any parking area for any
continuous period of 24 hours or more, or earlier if Lessor, in its sole
discretion, determines such parking to be a hazard or inconvenience to other
lessees or Lessor, or violates any rules or regulations or posted notices
related to parking.  Lessor shall not be responsible for enforcing Lessee’s
parking rights against third parties.  From time to time, Lessor reserves the
right, upon written notice to Lessee, to change the location, the availability
and nature of parking spaces, establish reasonable time limits on parking, and,
on an equitable basis, to assign specific spaces with or without charge to
Lessee as Additional Rent.  The parking privileges granted to Lessee are
personal to Lessee; Lessee shall not assign or sublet parking privileges.

 

9.             Utilities and Services

 

9.01         Subject to the other provisions of this Lease, the following
services are provided.

 

8

--------------------------------------------------------------------------------


 

A.            Electricity, water, and elevator service (if elevators presently
serve the Premises) are provided.

 

B.            Heating and air conditioning are provided 7:00 a.m. to 6:00 p.m.
Monday through Saturday, except holidays.  If Lessee desires such service during
other hours, Lessee must prearrange the same with Lessor and pay an additional
charge for such service.

 

C.            Five days per week janitorial service, periodic window cleaning,
supplies for Building operation, and other customary services.

 

If Lessee uses any utility or service in excess of normal usage levels, as
determined by Lessor in its sole discretion, Lessor shall have the right to
charge Lessee for such excess use and to charge Lessee the cost to separately
meter such use.

 

9.02         Lessor will not be liable or deemed in Lessor Default, nor will
there be any abatement of rent or right to terminate this Lease, for (a) any
interruption or reduction of utilities, utility services or telecommunication
services not caused by Lessor, (b) any telecommunications or other company
(whether selected by Lessor or Lessee) failing to provide such utilities or
services or providing the same defectively, and/or (c) any utility interruption
in the nature of blackouts, brownouts, or rolling interruptions.  Lessee agrees
to comply with any energy conservation programs required by law or implemented
by Lessor.  Lessee acknowledges that utility and service costs and availability
may fluctuate significantly, due to power shortages or other events and factors,
and Lessee accepts the risks of such fluctuations.  Lessor reserves the right,
in its reasonable discretion, to designate, at any time, the utility and service
providers for Lessee’s use within the Property; no such designation shall impose
liability upon Lessor.

 

9.03         Lessee has satisfied itself as to the adequacy of any Lessor owned
utility equipment and the quantity of telephone lines and other service
connections to the Building available for Lessee’s use.

 

10.           Lessee Improvements; Lessee Alterations and Mechanic’s Liens

 

10.01       Any improvements to be constructed in the Premises by Lessee prior
to Lessee initially commencing use of the Premises are referred to throughout
this Lease as “Lessee Improvements.”  All Lessee Improvements will be performed
in accordance with the terms and conditions outlined in Exhibit “B” and also in
accordance with the provisions set forth in this Paragraph 10 regarding Lessee
Alterations.

 

10.02       The following provisions apply to “Lessee Alterations” which means
and includes (a) any alterations or improvements to the Premises undertaken by
Lessee (other than nonstructural installation of equipment or trade fixtures),
(b) any utility installations at the Premises undertaken by Lessee, and (c) any
repair, restoration, replacement, or maintenance work at the Premises undertaken
by Lessee whether or not Lessee is required to undertake such work pursuant to
this Lease.  Lessee shall not commence any Lessee Alteration without first
obtaining the prior written consent of Lessor in each instance which consent may
be withheld or conditioned in Lessor’s reasonable discretion.  Lessee shall
submit such information regarding the intended Lessee Alteration as Lessor may
reasonably require, and no request for consent

 

9

--------------------------------------------------------------------------------


 

shall be deemed complete until such information is delivered.  The following
provisions apply to all Lessee Alterations.

 

(a)           Lessee shall hire a licensed general contractor who, in turn,
shall hire only licensed subcontractors.  All work shall be conducted
expeditiously and be completed within a reasonable time.

 

(b)           Lessee shall obtain all required permits and deliver a copy of the
same to Lessor.  Lessee shall install all Lessee Alterations in strict
compliance with all permits, any plans approved by Lessor, and all conditions to
Lessor’s approval.

 

(c)           Unless Lessor elects otherwise in its applicable prior written
consent, Lessee shall remove each Lessee Alteration at the end of this Lease or
Lessee’s right of possession and restore the Premises to its prior condition,
all at Lessee’s expense.

 

(d)           Lessee shall deliver to Lessor, within ten (10) days following
installation of each Lessee Alteration, (w) accurate, reproducible as-built
plans, (x) proof of final inspection and approval by all governmental
authorities, (y) complete lien waivers for all costs of the Lessee Alteration,
and (z) a copy of a recorded notice of completion.

 

10.03       Lessor shall have the right to inspect all Lessee Alterations. 
Lessee shall pay to Lessor a fee equal to 5% of total project cost up to $50,000
and 2.5% thereafter, to compensate Lessor for review of plans, inspection of
work, and other activities regarding any Lessee Alterations.  Approval of any
plans or inspection of any work is for the sole benefit of Lessor and is not a
representation by Lessor that any work is suitable or complies with applicable
requirements.  Lessor’s approval of any Lessee Improvements and Lessee
Alterations and/or Lessor’s approval or designation of any general contractor,
subcontractor, supplier or other project participant will not create any
liability whatsoever on the part of Lessor.

 

10.04       Lessee shall pay all costs of Lessee Alterations as and when due. 
Lessee shall not allow any lien to be filed.  Lessee shall obtain advance lien
waivers and third-party beneficiary agreements from all contractors,
subcontractors, suppliers, and others providing equipment, labor, materials, or
services, in the form required by Lessor.  If any lien is filed, then, without
waiver of any other right or remedy, Lessor shall have the right to cause such
lien to be removed by any means allowed by law, including bond, deposit, and/or
payment of the underlying claim.  All sums expended by Lessor in connection with
such lien and/or its removal, including attorney fees, shall be immediately due
from Lessee to Lessor, together with interest at the rate of 12%.

 

10.05       All Lessee Improvements and Lessee Alterations are part of the
realty and belong to Lessor.  Lessee shall be solely responsible to insure all
Lessee Alterations and to restore the same following any casualty.  As a
condition of Lessor consenting to any Lessee Improvements or Lessee Alterations,
Lessor reserves the right, at any time to elect to make Lessee the owner of all
or any specified part of the Lessee Improvements or Lessee Alterations and/or to
require Lessee, upon termination of this Lease, to remove none, all, or part of
the same at its sole cost and expense.  The provisions of this Paragraph shall
survive the termination of this Lease.

 

10

--------------------------------------------------------------------------------


 

10.06       Notwithstanding any other provision of this Lease, Lessee shall
remove, at or prior to the expiration or termination of this Lease, at its
expense, all wiring and cabling installed at the Premises which shall have been
installed by Lessee or which Lessor shall have installed pursuant to this Lease
or at the request of Lessee.  Such wiring and cabling shall include but not be
limited to (a) wiring and cabling above the ceiling panels, behind or within
walls, and under or within floors, (b) wiring and cabling for voice, data,
security or other purposes, (c) wiring and cabling installed pursuant to this
Paragraph 10, pursuant to Exhibit B, or otherwise, and (d) all related
installations, equipment and items whatsoever.

 

11.           Repairs

 

11.01       Subject to Paragraph 11.02 below, Lessee shall, at all times and at
its sole cost and expense, keep all parts of the Premises (including Lessee
Improvements and Lessee Alterations) in good order, and in a neat, clean and
safe condition.  If Lessee does not perform required maintenance, Lessor shall
have the right, without waiver of Default nor of any other right or remedy, to
perform such obligations of Lessee on Lessee’s behalf, and Lessee will reimburse
Lessor for any costs incurred immediately upon demand.

 

11.02       Lessor shall perform all repairs required in the Premises.  All
costs incurred by Lessor in making such repairs shall be Operating Expenses;
provided, Lessee shall reimburse Lessor for 100% of any such costs incurred by
Lessor (a) due to the act or omission of Lessee (including but not limited to
clogging of plumbing, stain removal, and repair of damage to the Premises), or
(b) for repairs or maintenance in excess of or other than routine Building
standard repairs and maintenance as determined by Lessor in its reasonable
discretion (for example, maintenance of any above standard dedicated HVAC unit,
repair of built-in appliances, or periodic replacing of above standard light
bulbs).

 

12.           Insurance

 

12.01       Lessee will not do or permit anything to be done within or about the
Premises or the Property which will increase the existing rate of any insurance
on any portion of the Property or cause the cancellation of any insurance policy
covering any portion of the Property.  Lessee will, at its sole cost and
expense, comply with any requirements of any insurer of Lessor.

 

12.02       Lessee agrees to maintain policies of insurance described in this
Paragraph.  Lessor reserves the right, from time to time, to require additional
coverage’s (including, for example, flood insurance, if the Premises is located
in a flood hazard zone), and/or to require higher amounts of coverage’s.  Any
additional and/or higher must conform to reasonable industry standards.  No
insurance policy of Lessee shall have a deductible greater than $50,000.

 

(a)           Workers’ Compensation
Employer’s Liability

 

Statutory Requirements
Not less than $1,000,000.00

 

 

 

(b)           Commercial General Liability

 

Not less than $1,000,000.00

 

 

 

Combined single limit per
occurrence this location

 

Not less than $2,000,000.00
aggregate

 

11

--------------------------------------------------------------------------------


 

The Commercial General Liability policies shall insure on an occurrence and not
a claims-made basis and cover the Premises, Project and Property.  Such policies
shall cover liability arising from premises, operations, independent
contractors, products-completed operations, personal injury, advertising injury
and liability assumed under an insured contract (specifically insuring
performance of the indemnity obligations of Lessee hereunder); such policies
shall not be excess.

 

(c)           Automobile Liability single
limit including property damage

 

Not less than $300,000.00 combined

 

 

 

(d)           “Causes of Loss — Special Form” coverage including endorsements
for flood coverage, earthquake sprinkler leak coverage, and such endorsements
and supplemental as Lessor may require from time to time.  This insurance
coverage must be upon the Premises and all property owned by Lessee, for which
Lessee is legally liable, which Lessee is obligated to repair and restore
hereunder, and/or which was installed at the expense of or at the request of
Lessee, including but not limited to, any Lessee Improvements, Lessee
Alterations, furniture, fixtures, equipment, installations and any other
personal property of Lessee, in an amount not less than their full replacement
value.  All proceeds of this insurance shall only be used for the repair and
replacement of property so insured; Lessee hereby assigns to Lessor all its
rights to receive any proceeds of such insurance policies attributable to any
Lessee Improvements and Lessee Alterations if this Lease is terminated due to
damage or destruction.

 

The limits of the insurance coverage required under this Lease will not limit
the liability of Lessee nor relieve Lessee of any obligation hereunder.  All
insurance to be carried by Lessee will be primary to, and non-contributory with,
Lessor’s insurance, and contain cross-liability endorsements and will in
addition to the above coverage specifically insure Lessor against any damage or
loss that may result either directly or indirectly from any default of Lessee
under Paragraph 14 (Hazardous Materials) herein.  Any similar insurance carried
by Lessor will be considered excess insurance only.

 

12.03       Lessee will name Lessor (and, at Lessor’s request, any mortgagee)
and Lessor’s agents as additional insured’s on all insurance policies required
of Lessee under this Lease, other than Worker’s Compensation, Employer’s
Liability, Automobile Liability, and Fire and Extended coverage (except on
Lessee Improvements or Lessee Alterations to the Premises for which Lessor shall
be named an additional insured) insuring Lessor and such other additional
insured’s regardless of any defenses the insurer may have against Lessee and
regardless of whether the subject claim is also made against Lessee.  All
insurance policies carried by Lessee will permit the insured, prior to any loss,
to agree with a third party to waive any claim it might have against said third
party without invalidating the coverage under the insurance policy, and will
release Lessor (and Lessor’s affiliates and subsidiaries, and all officers,
partners, directors, and employees of Lessor and/or of any such subsidiary or
affiliate), from any claims for damage

 

12

--------------------------------------------------------------------------------


 

to any person, to the Property of which the Premises are a part, any existing
improvements, Lessee Improvements and Lessee Alterations to the Premises, and to
any furniture, fixtures, equipment, installations and any other personal
property of Lessee caused by or resulting from, risks which are to be insured
against by Lessee under this Lease, regardless of cause.

 

12.04       Lessee will deliver to Lessor (and, at Lessor’s request, to any
mortgagee or to any other third party), simultaneously with its execution of
this Lease and thereafter at least thirty (30) days prior to expiration,
cancellation or change in insurance, certificates of insurance evidencing, at a
minimum, the coverage specified in Paragraph 12.02.  All such certificates shall
be in form and substance satisfactory to Lessor, shall affirmatively demonstrate
all and requirements set forth in this Lease, shall contain no disclaimers of
coverage, and shall include a firm and unconditional obligation to give to
Lessor at least 10 days’ prior written notice prior to cancellation or change in
any coverage.  All insurance required hereunder will be with companies licensed
and authorized to do business in the state in which the Property is located and
holding a “General Policyholders Rating” of “A VIII” or better, as set forth in
the most current Best’s Insurance Guide.

 

12.05       Lessor will secure and maintain insurance coverage in such limits as
Lessor may deem reasonable in its reasonable judgment to afford Lessor adequate
protection.  The premiums for such coverage are “Insurance Premiums” under
Paragraph 4.03C above.  Any proceeds of such insurance shall be the sole
property of Lessor to use as Lessor determines.  Lessor makes no representation
that the insurance policies and coverage amounts specified to be carried by
Lessee or Lessor under the terms of this Lease are adequate to protect Lessee. 
Lessee will provide, at its own expense, all insurance as Lessee deems adequate
to protect its interests.

 

12.06       Without limiting the effect of any other waiver of or limitation on
the liability of Lessor set forth herein, and except as provided in Paragraph 13
and/or Paragraph 14 below, neither Lessor nor Lessee shall be liable to the
other party or to any insurance company (by way of subrogation or otherwise) for
any loss of or damage to tangible property due to casualty regardless of
negligence.  For purposes of this Paragraph 12.06, “Lessor” shall include
Lessor’s affiliates and subsidiaries, and all officers, partners, directors, and
employees of Lessor or of any such subsidiary or affiliate.

 

13.           Waiver of Claims and Indemnification

 

Lessee waives all claims against Lessor for any damage to any property in or
about the Property, for any loss of business or income, and for injury to or
death of any persons, regardless of the cause of any such loss or event or time
of occurrence, except loss, injury or death caused by Lessor’s gross negligence
or willful misconduct.  Lessee will indemnify, protect, defend and hold harmless
Lessor from and against all claims, losses, damages, causes of action, costs,
expenses and liabilities, including legal fees, arising out of Lessee’s
occupancy of the Premises or presence on the Property, the conduct of Lessee’s
business, any Default by Lessee, and/or any act, omission or neglect of Lessee,
its agents, contractors, employees, suppliers, licensees or invitees.  For
purposes of this Paragraph 13, “Lessor” shall include also Lessor’s affiliates
and subsidiaries, and all officers, partners, directors, and employees of Lessor
or of any such subsidiary or affiliate.

 

13

--------------------------------------------------------------------------------


 

14.           Hazardous Materials

 

14.01       “Hazardous Materials” will mean any substance commonly referred to,
or defined in any Law, as a hazardous material or hazardous substance (or other
similar term), including but not be limited to, chemicals, solvents, petroleum
products, flammable materials, explosives, asbestos, urea formaldehyde, PCB’s,
chlorofluorocarbons, Freon or radioactive materials.  Lessee will not cause or
permit any Hazardous Materials to be brought upon, kept, stored, discharged,
released or used in, under or about any portion of the Property by Lessee, or
its agents without the prior written consent of Lessor, which consent may be
withheld or conditioned in Lessor’s sole discretion; provided, Lessee may bring
into the Premises small amounts of Hazardous Materials (such as cleaning
products and copy toner) which are readily available to Lessee by unregulated
retail purchase if the same are necessary in Lessee’s normal business
operations.  If Lessee brings any Hazardous Materials to the Premises or
Property, with or without the prior written consent of Lessor (without waiver of
the requirement of prior written consent), Lessee shall: (1) use such Hazardous
Material only as is reasonably necessary to Lessee’s business, in small,
properly labeled quantities; (2) handle, use, keep, store, and dispose of such
Hazardous Material using the highest accepted industry standards and in
compliance with all applicable Laws; (3) maintain at all times with Lessor a
copy of the most current MSDS sheet for each such Hazardous Material; and
(4) comply with such other rules and requirements Lessor may from time to time
impose.  Upon expiration or earlier termination of this Lease, Lessee will, at
Lessee’s sole cost and expense, cause all Hazardous Materials brought to the
Premises or the Property by Lessee, its agents, contractors, employees,
suppliers, licensees or invitees, to be removed from the Property in compliance
with any and all applicable Laws.

 

14.02       If Lessee or its agents violate the provisions of this Paragraph 14,
or performs any act or omission which contaminates or expands the scope of
contamination of the Premises, the Property, or any part thereof, the underlying
groundwater, or any property adjacent to the Property, then Lessee will
promptly, at Lessee’s expense, take all investigatory and/or remedial action
(collectively called “Remediation”) that is necessary to fully clean up, remove
and dispose of such Hazardous Materials and any contamination so caused and
shall do so in compliance with any applicable Laws.  Lessee will also repair any
damage to the Premises and any other affected portion(s) of the Property caused
by such contamination and Remediation.

 

14.03       Lessee shall immediately provide to Lessor written notice of any
investigation or claim arising out of the use by Lessee of Hazardous Materials
at the Property or the violation of any provision of this Paragraph 14 and shall
keep Lessor fully advised regarding the same.  Lessee shall provide to Lessor
all reports regarding the use of Hazardous Materials by Lessee at the Property
and any incidents regarding the same, regardless of whether any such
documentation is considered by Lessee to be confidential.  Lessor retains the
right to participate in any legal actions affecting the Property involving
Hazardous Materials.

 

14.04       Lessee will indemnify, protect, defend and forever hold Lessor, its
lenders and ground lessor, if any, and the Premises, the Property, or any
portion thereof, harmless from any and all damages, causes of action, fines,
losses, liabilities, judgments, penalties, claims, and other costs arising out
of any failure of Lessee to observe any covenants of this Paragraph 14 of this
Lease.  All provisions of this Paragraph 14 shall survive the expiration of this
Lease and any termination of this Lease or of Lessee’s right of possession.  For
purposes of this

 

14

--------------------------------------------------------------------------------


 

Paragraph 14.04, “Lessor” shall include also Lessor’s affiliates and
subsidiaries, and all officers, partners, directors, and employees of Lessor or
of any such subsidiary or affiliate.

 

15.           Lessor’s Access

 

Lessor, its agents, contractors, consultants, servants and employees, will have
the right to enter the Premises at any time in the case of an emergency, and
otherwise at reasonable times upon reasonable notice to examine the Premises,
perform work in the Premises, show the Premises, exercise any right or remedy,
or for any other purpose.  For each of these purposes, Lessor will at all times
have and retain any necessary keys.  Lessee will not alter any lock or install
new or additional locks or bolts on any door in or about the Premises without
obtaining Lessor’s prior written approval and will, in each event, furnish
Lessor with a new key.  Access by Lessor will not give Lessee the right to
terminate this Lease, and will be without abatement of rent or liability on the
part of Lessor.

 

16.           Damage or Destruction

 

16.01       If the Premises is damaged or destroyed by fire or other casualty,
Lessee will immediately give written notice to Lessor of the casualty.  Lessor
will have the right to terminate this Lease following a casualty if any of the
following occur by giving notice to Lessee within sixty (60) days of the
casualty: (i) insurance proceeds actually paid to Lessor and available for use
are not sufficient to pay the full cost to fully repair the damage; (ii) Lessor
determines that the Premises or the Building cannot be fully repaired within 180
days; (iii) the Premises are damaged or destroyed within the last twelve (12)
months of the Lease Term; (iv) Lessee is in Default of this Lease at the time of
the casualty; (v) Lessor would be required under this Lease to abate or reduce
Lessee’s rent for a period in excess of six (6) months if the repairs were
undertaken; or (vi) the Project, or the Building in which the Premises is
located, is damaged such that the cost of repair of the same would exceed 10% of
the replacement cost of the same.  If Lessor elects to terminate this Lease,
Lessor will be entitled to retain all applicable Lessee insurance proceeds
excepting those attributable to Lessee’s furniture, fixtures, equipment, and any
other personal property.

 

16.02       If this Lease is not terminated pursuant to Paragraph 16.01, Lessor
will repair the Premises and this Lease shall continue.  The repair obligation
of Lessor shall be limited to repair of the Premises excluding any Lessee
Improvements, Lessee Alterations, and any personal property and trade fixtures
of Lessee.  During the period of repair, rent will be abated or reduced in
proportion to the degree to which Lessee’s use of the Premises is impaired, as
determined by Lessor, not to exceed the total amount of rent loss insurance
proceeds, directly attributable to Lessee’s Premises, Lessor has received. 
However, rent will not be abated if Lessee or any of its agents is the cause of
the casualty.

 

17.           Transfer (Assignment/Subletting)

 

17.01       Lessee will not, voluntarily or by operation of law, assign, sell,
convey, sublet or otherwise transfer all or any part of Lessee’s right or
interest in this Lease, or allow any other person or entity to occupy or use all
or any part of the Premises (collectively called “Transfer”) without first
obtaining the written consent of Lessor which may be withheld or conditioned by

 

15

--------------------------------------------------------------------------------


 

Lessor in its reasonable discretion.  Any Transfer without the prior written
consent of Lessor shall be void.  Without limiting the generality of the
definition of “Transfer,” it is agreed that each of the following shall be
deemed a “Transfer” for purposes of this Paragraph: (a) an entity other than
Lessee becoming the tenant hereunder by merger, consolidation, or other
reorganization; and (b) a transfer of any ownership interest in Lessee (unless
Lessee is an entity whose stock is publicly traded).  Lessee shall provide to
Lessor all information requested by Lessor concerning a Transfer.  If Lessor has
not granted consent in writing to a Transfer within thirty (30) days of Lessee’s
request hereunder and delivery of all such information, Lessor will be deemed to
have rejected Lessee’s request.  In no event shall Lessee mortgage, encumber,
pledge or assign for security purposes all or any part of its interest in this
Lease.  Notwithstanding the foregoing, Lessee may assign this Lease or sublease
the Premises, in whole or in part, without the express written consent of Lessor
to: (i) any corporation into which or with which Lessee has merged or
consolidated; (ii) any parent, subsidiary, successor, or affiliated corporation
of Lessee; (iii) any corporation which acquires all or substantially all of the
assets or issued and outstanding shares of capital stock of Lessee; (iv) any
partnership, the majority interest of which shall be owned by the parent of
Lessee; provided the resulting entity from such merger or consolidation or the
transferee, other than a parent, subsidiary or affiliated corporation of Lessee,
from any such acquisition, shall have a net worth not less than Lessee’s prior
to the merger, consolidation, or acquisition; and provided further any such
assignee or successor shall agree in writing to assume and perform all of the
terms and conditions of this Lease on Lessee’s part to be performed from and
after the effective date of such assignment or subletting, so long as the
resulting entity’s use of the Premises does not violate any provision of this
Lease or any applicable governmental law, rule or regulation.

 

17.02       In the event Lessor consents to a Transfer, the Transfer will not be
effective until Lessor receives a fully executed agreement regarding the
Transfer, in a form and of substance acceptable to Lessor, any documents or
information required by such agreement (including any estoppel certificate and
any subordination agreement required by any lender of Lessor), an amount equal
to all attorneys fees and other expenses of Lessor incurred in connection with
the Transfer, and a Transfer fee in an amount determined by Lessor (a minimum
fee of $250 is payable).  Lessee agrees to pay to Lessor an amount equal to all
attorneys’ fees and other expenses incurred by Lessor related to a request for
consent to Transfer regardless of whether such consent is granted and regardless
of whether the Transfer is consummated.

 

17.03       Fifty percent (50%) of any consideration paid to Lessee solely for
assignment of this Lease, less any reasonable brokerage commission and
reasonable tenant improvements paid by Lessee with respect to such assignment,
shall be immediately paid to Lessor.  In the event of a sublease of all or a
portion of the Premises, fifty percent (50%) of all rents payable by the
subtenant in excess of rents payable hereunder (allocated on a per square foot
basis in the event of a partial sublease) shall be immediately due and payable
to Lessor; provided, excess rental shall be calculated taking into account
straight-line amortization, without interest, of any reasonable brokerage
commission less any reasonable tenant improvements paid by Lessee in connection
with the subject sublease transaction.

 

17.04       Lessor may, within thirty (30) days after submission of Lessee’s
written request for Lessor’s consent to a Transfer, terminate this Lease (or, as
to a partial subletting, terminate this Lease as to the portion of the Premises
proposed to be sublet) as of the date the proposed

 

16

--------------------------------------------------------------------------------


 

Transfer was to be effective.  If Lessor terminates this Lease as to only a
portion of the Premises, then (a) this Lease shall cease as to such portion of
the Premises, (b) Lessee shall pay to Lessor all Base Rent and other amounts
accrued through the termination date relating to the portion of the Premises
covered by the proposed Transfer (allocated on an equitable basis determined by
Lessor), and (c) Lessee shall execute, upon request of Lessor, an amendment
hereto setting forth matters related to such partial termination.  Lessor may
physically separate the recaptured portion of the Premises and lease such
portion of the Premises to the prospective transferee (or to any other person)
without liability to Lessee.

 

17.05       Regardless of whether consent by Lessor is granted in connection
with any Transfer, no Transfer shall release Lessee from any obligation or
liability hereunder, Lessee shall remain primarily liable to pay all rent and
other sums due hereunder to Lessor and to perform all other obligations
hereunder.  Similarly, no Transfer, with or without the consent of Lessor, shall
release any guarantor from its obligations under its guaranty.  Upon any
assignment or sublease, any rights, options or opportunities granted to Lessee
hereunder to extend or renew the Lease Term, to shorten the Lease Term, or to
lease additional space shall be null and void.

 

18.           Default

 

Time is of the essence in the performance of all covenants of Lessee.  Lessee
will be in Default if any of the following events occurs:

 

18.01       Lessee fails to make within five (5) days of when due, any payment
of Base Rent, Additional Rent, or any other monetary payment required to be made
by Lessee herein and Lessee does not cure such failure within three (3) days
after Lessor gives written notice of such failure to Lessee; provided, if Lessor
has given such a written notice with respect to two (2) payments due in any
calendar year, then the failure by Lessee to pay any other payment due in such
calendar year, on or before the date when first due, shall be a Default
hereunder without any written notice from Lessor and without any grace or cure
period.  Notwithstanding the foregoing, Lessee shall not be in default of this
Lease the first time in a twelve (12) month period that Lessee fails to pay rent
when due so long as Lessee pays such overdue rent within five (5) days of
written notice from Lessor that such overdue amount is due.

 

18.02       Lessor discovers that any representation or warranty made by Lessee
or any guarantor was materially false when made or that any financial statement
of Lessee or of any guarantor of this Lease given to Lessor was materially
false.

 

18.03       Lessee makes any general arrangement or assignment for the benefit
of creditors, becomes a “debtor” in a bankruptcy proceeding, is unable to pay
its debts or obligations as they occur, or has an attachment, execution or other
seizure of substantially all of its assets located at the Property or its
interest in this Lease.

 

18.04       Lessee fails to observe, perform or comply with any of the
non-monetary terms, covenants, conditions, provisions or rules and regulations
applicable to Lessee under this Lease other than as specified above in this
Paragraph 18; provided, if such failure is a curable failure, then such failure
shall not be a “Default” unless Lessee does not cure such failure as soon as
practicable possible but in no event later than thirty (30) days following
written notice of such

 

17

--------------------------------------------------------------------------------


 

failure from Lessor; provided, however, that if said default cannot be cured
within said thirty (30) day period using reasonable diligence, no Default shall
be deemed to have occurred if Lessee commences action to cure the Default within
said thirty (30) day period and diligently pursues a cure thereafter.

 

18.05       Any guarantor becomes insolvent, becomes a “debtor” in a bankruptcy
proceeding, fails to perform any obligation under its guaranty, or attempts to
revoke its guaranty.

 

19.           Remedies of Lessor

 

19.01       If Lessee fails to perform any duty or obligation of Lessee under
this Lease, Lessor may at its option, without waiver of Default nor any other
right or remedy, perform any such duty or obligation on Lessee’s behalf.  The
costs and expenses of any such performance by Lessor will be immediately due and
payable by Lessee upon receipt from Lessor of the reimbursement amount required.

 

19.02       Upon a Default, with or without notice or demand, and without
limiting any other of Lessor’s rights or remedies, Lessor may:

 

(a)           Terminate this Lease and/or terminate Lessee’s right to possession
of the Premises.  Upon any such termination, Lessee will immediately surrender
possession of the Premises to Lessor.  On termination of this Lease or Lessee’s
right of possession, Lessor will be entitled to recover from Lessee: (i) the
worth at the time of the award of the unpaid rent which had been earned at the
time of the termination; (ii) the worth at the time of the award of the amount
by which the unpaid rents which would have been earned after termination until
the time of award exceeds the amount of such rental loss that Lessee proves
could have been avoided; (iii) the worth at the time of the award of the amount
by which the unpaid rents for the balance of the Lease Term after the time of
award exceeds the amount of such rental loss for such period that Lessee proves
could be reasonably avoided; and (iv) the worth at the time of the award of any
other amount necessary to compensate Lessor for all the damage proximately
caused by Lessee’s failure to perform its obligations under this Lease,
including specifically the unamortized portion of all brokerage commissions paid
in connection with this Lease and all costs of Lessor’s Work (amortized without
interest on a straight line basis over the initial Lease Term), and
reimbursement of any free rent, deferred rent or other Lease execution
inducement.  The expiration or termination of this Lease, and/or the termination
of Lessee’s right to possession, will not release Lessee from any liability
under this Lease.

 

(b)           Continue the Lease and Lessee’s right to possession and recover
rent as it becomes due.  Acts of maintenance or preservation, efforts to relet
the Premises, removal or storage of Lessee’s personal property or the
appointment of a receiver to protect Lessor’s interest under this Lease, will
not constitute a termination of Lessee’s right to possession.

 

18

--------------------------------------------------------------------------------


 

(c)           Pursue any other remedy now or hereafter available to Lessor under
the laws or judicial decisions of the state wherein the Premises are located.

 

19.03       The “worth at the time of award” referred to in
Paragraph 19.02(a)(i), 19.02(a)(ii), and 19.02(a)(iv) will additionally include
interest computed by allowing interest at the rate of 12% per annum (or, if
lower, at the maximum rate allowed by law).  The “worth at the time of award”
referred to in Paragraph 19.02(a)(iii) will be computed by discounting the
amount at the discount rate of the Federal Reserve Bank of San Francisco in
effect at the time of award, plus one percent (1%).

 

19.04       No right or remedy conferred upon or reserved to Lessor in this
Lease is intended to be exclusive of any right or remedy granted to Lessor by
statute or common law, and each and every such right and remedy will be
cumulative.

 

20.           Condemnation

 

If any portion of the Premises or any portion of the Building in which the
Premises is located, or any portion of the Property which would substantially
interfere with Lessor’s ownership, or Lessor’s or Lessee’s ability to conduct
business is taken for any public or quasi-public purpose by any governmental
authority, including but not limited to, by exercise of the right of
appropriation, inverse condemnation, condemnation or eminent domain, or sold in
lieu of such taking, Lessor, at its option, may terminate this Lease without
recourse by Lessee.  If this Lease is not terminated, Lessor will promptly
proceed to restore the Premises and/or any portion of the Property used in
common by all lessees to substantially the same condition as prior to such
taking allowing for any reasonable effects of such taking.  Should a portion of
the Premises be taken in a case where Lessor does not exercise its right to
terminate this Lease, Lessor will abate the rent corresponding to the term
during which, and to the part of the Premises which, Lessee is deprived on
account of such taking.  Any award for any taking or payment made in lieu of
exercise of such power will be the property of Lessor, whether such award be
made as compensation for diminution of value of the leasehold or for the taking
of the fee, or as severance damages; however, Lessee will be entitled to any
compensation, separately awarded to Lessee for Lessee’s relocation expenses.

 

21.           Estoppel Certificate

 

Lessee will execute and deliver to Lessor, within ten (10) days after written
request from Lessor, a written Estoppel Certificate in form prepared by Lessor
certifying: (i) that this Lease is unmodified and in full force and effect (or,
if modified, specifying each such modification); (ii) the Commencement Date and
expiration of the Lease Term; (iii) the absence or status of any rights of
Lessee to renew, extend, or otherwise alter the Lease Term or to lease
additional space or alter the definition of the Premises; (iv) the date to which
rent and any other charges are paid in advance, if any; (v) that there are not,
to Lessee’s knowledge, any uncured Defaults on the part of Lessor, or stating
the nature of any uncured Defaults; (vi) the current Base Rent amount and the
amount and form of the Security Deposit on deposit with Lessor; (vii) that
Lessor has completed any promised improvements to the Premises and paid any
promised improvement allowance (or detailing any work to be performed or
allowance to be paid); and (viii) any other information requested, including but
not limited to, any requested information regarding

 

19

--------------------------------------------------------------------------------


 

Hazardous Materials.  Any such Estoppel Certificate may be relied upon by
Lessor, and also by any actual or prospective buyer or lender of the Property
and any other third party designated by Lessor (the “Beneficiaries”).  If Lessee
fails to execute and deliver such Estoppel Certificate within such ten (10) day
period, then without waiver of Default or of any other right or remedy of
Lessor, Lessor shall have the right to deliver to the Beneficiaries a completed
Substitute Estoppel Certificate regarding this Lease certifying the matters
which Lessee was requested to certify in the Estoppel Certificate.  A notice
enclosing a copy of the Substitute Estoppel Certificate shall be simultaneously
sent to Lessee.  Each statement in the Substitute Estoppel Certificate shall be
deemed true, and shall be binding upon Lessee, unless Lessee provides, within
five (5) days of the receipt of Lessor’s notice, written notice addressed to
Lessor and the Beneficiaries disagreeing with such statement on specific
grounds.  Lessee shall defend and indemnify Lessor regarding any claim that a
statement in the Substitute Estoppel Certificate to which Lessee did not so
disagree is inaccurate.

 

22.           Notices

 

All communications and notices required under this Lease shall be in writing and
shall be addressed to the respective address of the receiving party set forth in
Paragraph 1 above.  All notices to Lessee shall be given by reputable overnight
courier, U. S. mail (First Class, postage prepaid), or hand delivery, and shall
be deemed received (i) if mailed, on the earlier of actual receipt or three (3)
days after such mailing, (ii) one business day following delivery by Lessor to
such an overnight courier, or (iii) upon hand delivery.  Any notice to Lessee
may also be given by posting at the Premises and shall be effective upon such
posting.  Notices to Lessor shall be sent to Lessor by U. S. mail, postage
prepaid, registered or certified mail with return receipt requested to the
address indicated in Paragraph 1 and shall be deemed received five (5) days
after such mailing.  At any time during the Lease Term, Lessor or Lessee may
specify a different Notice Address by providing written notification to the
other.

 

23.           Holdover

 

If Lessee remains in possession of all or any part of the Premises with Lessor’s
prior written consent after the expiration or termination of this Lease or of
Lessee’s right to possession, such possession will constitute a month-to-month
tenancy which may be terminated by either Lessor or Lessee upon thirty (30) days
written notice and will not constitute a renewal or extension of the Lease
Term.  If Lessee remains in possession after such expiration or termination
without Lessor’s prior written permission, such possession will constitute a
tenancy-at-will terminable upon forty-eight (48) hours’ notice by Lessor and
will not constitute a month-to-month tenancy nor a renewal or extension of the
Lease Term.  In the event of a month-to-month tenancy or tenancy-at-will under
this Paragraph, Lessee’s Base Rent will be two hundred percent (200%) of the
Base Rent payable during the last month of the Lease Term, any other sums due
under this Lease will be payable in the amounts and at the times specified in
this Lease, and all options, rights of refusal, expansions and/or renewals shall
be null and void.  Any tenancy under this Paragraph will be subject to every
other term, condition and covenant contained in this Lease.  Lessee agrees to
defend, indemnify and hold Lessor harmless from any claim or cause of action
arising out of related to the failure of Lessee to surrender possession of the
Premises to Lessor upon the expiration of this Lease or upon any such
termination.  Notwithstanding the foregoing, Lessee shall have the option to
holdover for a period of up to

 

20

--------------------------------------------------------------------------------


 

three (3) months following the expiration of the lease term at 115% of the last
rent due under the terms of the lease.  Lessee shall be required to provide
Lessor one-hundred eighty (180) days notice prior to lease the lease expiration
date.

 

24.           Default by Lessor; Limitation of Liability; Real Estate Investment
Trust

 

24.01       In the event Lessor fails to perform any obligation required to be
performed under this Lease, Lessee will notify Lessor in writing of such
failure.  Lessor shall not be deemed in Lessor Default hereunder unless and
until such notice is actually received by Lessor and Lessor fails within thirty
(30) days of receipt of such notice to commence to make a good faith effort to
cure the failure or thereafter ceases to pursue such cure to completion.

 

24.02       The obligations of Lessor under this Lease shall be binding only on
the undersigned Lessor and not upon any of its subsidiaries or affiliates nor
upon any partners, investors, trustees, directors, officers, employees, agents,
shareholders, advisors or managers of Lessor in their individual capacities. 
With respect to any obligations of Lessor to Lessee under this Lease and with
respect to any liabilities arising at the Property, Lessee’s sole and exclusive
remedy shall be a claim against the undersigned Lessor.

 

24.03       In consideration of the benefits accruing hereunder, Lessee on
behalf of itself and all of its Transferees covenants and agrees that, in the
event of any actual or alleged Lessor Default of this Lease or in the event of
any other claim or cause of action by Lessee, Lessee’s recourse against Lessor
for any monetary damages (over and above damages actually paid by available
insurance, if any) will be limited to Lessor’s interest in the amount of equity
Lessor would have in the Property if the Property were encumbered by debt in an
amount equal to fifty percent (50%) of the value of the Property; calculations
of equity shall be made as of the initial date Lessee notifies Lessor of the
actual or alleged Default or other claim the Property.  Any judgment against
Lessor shall be satisfied only out of an offset against Rents and out of the
Property; no other assets of Lessor shall be subject to levy, execution or other
enforcement procedure for the satisfaction of any judgment by Lessee against
Lessor.  Any claims by Lessee against Lessor will be limited to actual damages
only and will not, under any circumstances, include lost profits or
consequential damages.

 

24.04       If Lessor is a real estate investment trust, and if Lessor in good
faith determines that its status as a real estate investment trust under the
applicable provisions of the Internal Revenue Code of 1986, as heretofore or
hereafter amended, will be jeopardized because of any provision of this Lease,
Lessor may require reasonable amendments to this Lease and Lessee shall not
unreasonably withhold or delay its consent thereto, provided that such
modifications do not in any way, (i) increase the obligations of Lessee under
this Lease or (ii) adversely affect any rights or benefits to Lessee under this
Lease.  Lessor shall pay all reasonable costs incurred by Lessee, including
without limitation, legal fees incurred for reviewing any such proposed
modifications.

 

24.05       Lessee represents that, to its knowledge, no person or entity who is
a significant indirect owner of Lessor, owns actually or constructively a 10% or
more interest in Lessee.  Lessee will promptly notify Lessor if it learns that
any such ownership interest exists.

 

21

--------------------------------------------------------------------------------


 

Significant owners of Lessor at this time include Public Storage, Inc. and New
York Common Retirement Fund.

 

24.06       Lessor and any successor Lessor have the right to sell the Property
or any portion of it, or to assign its interest in this Lease, at any time and
from time to time.  Upon the sale or any other conveyance by Lessor of the
Property, or a portion thereof which includes the Premises, Lessor will be
released from all obligations and liability under this Lease arising out of any
act, event, occurrence or omission occurring or existing after the date of such
conveyance.

 

25.           Subordination

 

Without the necessity of any additional document being executed by Lessee for
the purposes of effecting a subordination, and at the election of Lessor or any
mortgagee or any ground lessor with respect to the land of which the Premises
are a part, this Lease will be subject and subordinate at all times to: (i) all
ground leases or underlying leases which may now exist or hereafter be executed
affecting the Property, and (ii) the lien of any mortgage or deed of trust which
may now exist or hereafter be executed in any amount for which the Property,
ground leases or underlying leases, or Lessor’s interest or estate in any of
said items is specified as security.  Lessor or any mortgagee or ground lessor
will have the right, at its election, to subordinate or cause to be subordinated
any ground lessee or underlying leases or any such liens to this Lease.  If
Lessor’s interest in the Premises is acquired by any ground lessor or mortgagee,
or in the event any proceedings are brought for the foreclosure of, or in the
event of exercise of power of sale under, any mortgage or deed of trust made by
Lessor covering the Premises, or in the event a conveyance in lieu of
foreclosure is made for any reason, Lessee will, notwithstanding any
subordination and upon the request of such successor in interest to Lessor,
attorn to and become the Lessee of the successor in interest to Lessor and
recognize such successor in interest as the Lessor under this Lease, provided
Lessee’s interests hereunder shall not be disturbed so long as Lessee is not in
Default hereunder.  Lessee acknowledges that although this Paragraph is
self-executing, Lessee covenants and agrees to execute and deliver, upon demand
by Lessor and in the form requested by Lessor, or any other mortgagee or ground
lessor, any additional documents evidencing the priority or subordination of
this Lease with respect to any such ground leases or underlying leases or the
lien of any such mortgage or deed of trust, provided Lessee’s interests
hereunder shall not be disturbed so long as Lessee is not in Default hereunder. 
Lessee agrees that any person or entity who acquires title to the Premises
pursuant to a foreclosure of a deed of trust or mortgage, or deed in lieu
thereof, or the termination of an underlying ground lease or master lease (a
“Foreclosing Party”), even if such Foreclosing Party elects to have Lessee
attorn to the Foreclosing Party under this Lease, shall not be (i) liable for
any act or omission of any prior lessor or with respect to events occurring
prior to its acquisition of ownership, (ii) subject to any offsets or defenses
which Lessee might have against any prior lessor, (iii) bound by prepayment of
more than one month’s rent, (iv) liable for any security deposit not actually
received by such person or entity, (v) bound by any amendment or modification to
this Lease not consented to in writing by the holder of the mortgage, deed of
trust, ground lease or master lease or the Foreclosing Party, or (vi) liable for
any obligation or liability accruing under this Lease after the Foreclosing
Party assigns its interest under this Lease to a third party.  Any such
Foreclosing Party is expressly made a third party beneficiary of the foregoing
provisions, and all other provisions of this Lease which are for the benefit of
a Foreclosing Party, which rights shall survive a foreclosure of the deed of
trust or mortgage.

 

22

--------------------------------------------------------------------------------


 

26.           Force Majeure

 

Lessor will not be deemed in Lessor Default or have liability to Lessee, nor
will Lessee have any right to terminate this Lease or abate rent or assert a
claim of partial or constructive eviction, because of Lessor’s failure to
perform any of its obligations under this Lease if the failure is due in part or
in full to reasons beyond Lessor’s reasonable control.  If this Lease specifies
a time period for performance of an obligation by Lessor, that time period will
be extended by the period of any delay in Lessor’s performance caused by such
events as described herein.

 

27.           Miscellaneous Provisions

 

27.01       Whenever the context of this Lease requires, the word “person” shall
include any entity, and the singular shall include the plural and the plural
shall include the singular.  If more than one person or entity is Lessee, the
obligations of each such person or entity under this Lease will be joint and
several.  Without diminishing the provisions of Paragraph 17, the terms,
conditions and provisions of this Lease will apply to and bind the heirs,
successors, executors, administrators and assigns of Lessor and Lessee.

 

27.02       The captions and headings of this Lease are used for the purpose of
convenience only and shall not be construed to interpret, limit or extend the
meaning of any part of this Lease.  This Lease contains all of the agreements
and conditions made between Lessor and Lessee and may not be modified in any
manner other than by a written agreement signed by both Lessor and Lessee.  Any
statements, promises, agreements, warranties or representations, whether oral or
written, not expressly contained herein will in no way bind Lessor and Lessee
expressly waives all claims for damages by reason of any statements, promises,
agreements, warranties or representations, if any, not contained in this Lease. 
No provision of this Lease shall be deemed to have been waived by Lessor unless
such waiver is in writing signed by a regional vice president or higher of
Lessor or of Lessor’s management company, and no custom or practice which may
develop between the parties during the Lease Term shall waive or diminish the
Lessor’s right to enforce strict performance by Lessee of any terms of the
Lease.  No waiver by Lessor of a Default by Lessee of any term, covenant or
condition of this Lease will be deemed a waiver of any other term, covenant or
condition of this Lease, or of any subsequent Default by Lessee of the same or
any other term, covenant or condition of this Lease.  No delay or omission by
Lessor to seek a remedy for any Lessee Default of this Lease shall be deemed a
waiver by Lessor of its remedies or rights with respect to such Default. 
Additionally, regardless of Lessor’s knowledge of a Default at the time of such
acceptance, the acceptance of rent or any other payment by Lessor will not
constitute a waiver by Lessor of any Default by Lessee.  The duties and
warranties of Lessor are limited to those expressly stated in this Lease and do
not and shall not include any implied duties or implied warranties, now or in
the future.  No representations or warranties have been made by Lessor other
than those contained in this Lease.  This Lease is governed and construed in
accordance with the laws of the state in which the Premises are located, and
venue of any legal action will be in the county where the Premises are located.

 

27.03       Time is of the essence for the performance of each term, condition
and covenant of this Lease.

 

23

--------------------------------------------------------------------------------


 

27.04       This Lease has been fully reviewed by both parties and shall not be
strictly or adversely construed against the drafter.  If any provision contained
herein is determined to be invalid, illegal or unenforceable in any respect,
then (a) such provision shall be enforced to the fullest extent allowed, and
(b) such invalidity, illegality, or unenforceability will not affect any other
provision of this Lease.

 

27.05       Lessee hereby agrees not to disclose any terms of this Lease without
the prior written consent of Lessor.  Lessee shall not record this Lease or any
short form memorandum hereof.

 

27.06       The rights and obligations of the parties under this Lease shall
survive the expiration of this Lease and the termination of this Lease and/or of
Lessee’s right of possession.

 

27.07       Lessor and Lessee each warrant to the other that it has not dealt
with any broker or agent in connection with this Lease, other than the person(s)
listed in Paragraph 1 above.  Lessor and Lessee each agree to indemnify the
other against all costs, expenses, legal fees and other liability for
commissions or other compensation claimed by any other broker or agent by reason
of the act or agreement of the indemnifying party.

 

27.08       Lessee shall not permit or allow any activity in the Premises which
will have an adverse effect on indoor air quality, including smoking and any
remodeling activity or introduction of materials which would have such an
effect.  Lessor shall have the right, but not the obligation, to monitor indoor
air quality within the Project.  Lessee shall take such steps to protect and to
improve indoor air quality as Lessor may request from time to time.

 

27.09       Lessor has no duty to provide security for any portion of the
Project.  To the extent Lessor elects to provide any security, Lessor is not
warranting the effectiveness of any security personnel, services, procedures or
equipment and Lessee shall not rely on any such personnel, services, procedures
or equipment.  Lessor shall not be liable for failure of any such security
personnel, services, procedures or equipment to prevent or control, or to
apprehend anyone suspected of, personal injury or property damage in, on or
around the Project.

 

27.10       The grant of any consent or approval required from Lessor under this
Lease shall be proved only by proof of a written document signed and delivered
by Lessor expressly setting forth such consent or approval.  Unless otherwise
specified herein, any such consent or approval may be withheld in Lessor’s sole
discretion.  Any consent may be issued subject to conditions determined by
Lessor, in its sole discretion.  Notwithstanding any other provision of this
Lease, the sole and exclusive remedy of Lessee for any alleged or actual
improper withholding, delaying or conditioning of any consent or approval by
Lessor shall be the right to specifically enforce any right of Lessee to require
issuance of such consent or approval on conditions allowed by this Lease; in no
event shall Lessee have the right to terminate this Lease, to collect monetary
damages, or to pursue any other remedy for any actual or alleged improper
withholding, delaying or conditioning of any consent or approval, regardless of
whether this Lease requires that such consent or approval not be unreasonably
withheld, conditioned or delayed.

 

24

--------------------------------------------------------------------------------


 

27.11       Lessee agrees to abide by, keep and observe all Rules and
Regulations set forth in Exhibit “D” and all additions and amendments to the
same of which Lessor provides written notice to Lessee.  Lessor will not be
responsible to Lessee for any nonperformance by any other lessee, occupant or
invitee of the Property of any said Rules and Regulations.

 

27.12       Lessee will not place any signage on or about the Property, or on
any part thereof, without the prior written consent of Lessor which Lessor may
withhold or condition in its sole discretion.  All Lessee signage will comply
with the terms and conditions of this Lease, the sign criteria set forth in
Exhibit “C” and Exhibit “D,” or other criteria which Lessor may establish from
time to time.

 

27.13       Lessee will not vacate or abandon the Premises, or permit the
Premises to remain unoccupied for any period longer than fifteen (15)
consecutive days any time during the Lease Term.  If Lessee abandons, vacates,
or surrenders the Premises, or is dispossessed by process of law, or otherwise,
any personal property belonging to Lessee left in or about the Premises will, at
the option of Lessor, be deemed abandoned and may be disposed of by Lessor at
the expense and risk of Lessee.

 

27.14       In the event any party to this Lease initiates litigation to enforce
the terms of this Lease or to declare rights under this Lease, the prevailing
party will be entitled to collect its reasonable attorneys fees shall include
all attorneys fees incurred at and in preparation for discovery, arbitration,
trial, appeal and review, including deposition attorney’s fees.  This attorney’s
fee provision shall also apply to all litigation and other proceedings in
Bankruptcy Court.

 

27.15       Submission of this document for examination and signature by Lessee
is not an offer to lease and does not create a reservation or option to lease. 
This document will become effective and binding only upon full execution and
delivery by both Lessee and Lessor.

 

27.16       OPTION TO RENEW LEASE

 

Provided Lessee is not in Default of the Lease at the time it exercises this
option and has not been in Default during any other period of the Lease Term
that has not been cured, Lessee is hereby granted one option to renew this Lease
for an additional five (5) years at the Base Rent rate then in effect for
comparable space in the market at the effective date of the commencement of such
renewal term, but not less than the last monthly rental amount payable by Lessee
prior to commencement of such renewal term.  Such leasing for the renewal term
shall be, at the election of Lessor, on the same terms and conditions as set
forth in this Lease or on the terms and conditions of the standard lease form
then used by Lessor with respect to the Project.  The within option shall be
exercised by Lessee, if at all, by written notice given no sooner than twelve
(12) full calendar months and no later than eight (8) full calendar months prior
to the expiration of the Lease Term; Lessee shall include with such notice a
complete set of current financial statements of Lessee and all guarantors.

 

In the event Lessor and Lessee are unable to agree as to the Base Rent rate
applicable to such renewed term within thirty (30) days of Lessee’s exercise of
its option to renew, both parties agree to mediate their disagreement.  If
mediation does not resolve the disagreement in

 

25

--------------------------------------------------------------------------------


 

fair market value, Lessee shall have the option to refer the matter to an MAI
certified appraisal procedure to determine the Base Rent rate.  Lessor and
Lessee shall appoint an MAI certified appraiser, such appraiser shall determine
the current market rent (to be not less than the minimum rent set forth above in
this Section) and such determination shall be binding upon Lessor and Lessee. 
Lessor and Lessee shall each pay one-half of the fees and costs of such
appraiser.

 

Upon determination of the Base Rent rate, Lessor shall deliver to Lessee either
an amendment to this Lease renewing the Lease Term, or a new lease for the
renewal term based upon the form of the standard lease then used by Lessor with
respect to the Project.  Lessee shall execute and deliver the submitted document
to Lessor within ten (10) days accompanied by payment of the amount of money
which, when added to any existing Security Deposit, shall increase the Security
Deposit amount to a sum which bears the same relationship to the renewal Base
Rent as the original Security Deposit bears to the Base Rent with respect to the
initial Lease Term.

 

Notwithstanding any provision hereof, during the thirty (30) day period allowed
for the parties to agree upon the renewal Base Rent rate, Lessor shall have the
right to rescind the exercise of the renewal option by written notice in the
event Lessor determines, in its reasonable discretion, that the financial
statements delivered by Lessee with the renewal notice are not satisfactory to
Lessor.

 

The rights of Lessee under this Paragraph are not assignable separately from
this Lease.  Such rights of Lessee shall terminate upon: (a) any assignment,
sublease, or other Transfer, and/or (b) any monetary default and/or (c) any
termination of this Lease or of Lessee’s right of possession hereunder;
provided, however, in the event Lessee shall have exercised this renewal option
and Lessor subsequently terminates this Lease or Lessee’s right of possession
hereunder for Default, the damages to which Lessor shall be entitled shall
include damages with respect to the renewal term.

 

27.17       Mediation First

 

Any disputes under the Lease, after first attempting to be resolved through
mediation, including with respect to the determination of Additional Rent and/or
Fair Market Rent, shall be resolved by binding arbitration under the rules of
the Arbitration Service of Portland, or such other procedures as shall be
mutually agreed upon between Lessor and Lessee, as set for the in the lease. 
Pending the final determination of any dispute, Lessee shall pay the last Base
Rent amount due under the Initial Term and make up any shortfall immediately
after final determination of Fair Market Rent.

 

27.18       The following Exhibits are attached to this Lease and by this
reference made a part hereof:  “A-1”, “A-2”, “A-3”, “A-4”, “B”, “C”, and “D”.

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease as of the Lease
Execution Date.

 

THIS LEASE, WHETHER OR NOT EXECUTED BY LESSEE, IS SUBJECT TO ACCEPTANCE BY
LESSOR, ACTING BY ITSELF OR BY ITS AGENT BY THE

 

26

--------------------------------------------------------------------------------


 

SIGNATURE ON THIS LEASE OF ITS SENIOR VICE PRESIDENT, VICE PRESIDENT, REGIONAL
MANAGER OR DIRECTOR OF LEASING.

 

LESSOR:

 

LESSEE:

 

 

 

PS Business Parks, L.P.

 

Digimarc Corporation

A California Limited Partnership

 

A Delaware Corporation

By PS Business Parks, Inc.

 

 

Its General Partner

 

 

 

 

 

/s/Coby A. Holley

 

 

/s/ Paul R. Gifford

 

By: Coby A. Holley, Vice President

 

By: Paul R. Gifford, President & COO

 

 

 

Date:

3-24-04

 

Date:

3-22-04

 

 

 

Lease Execution Date

 

 

 

27

--------------------------------------------------------------------------------


 

PREMISES “A-1” FIRST FLOOR

 

 

[map of premises]

 

A-1

--------------------------------------------------------------------------------


 

PREMISES “A-1” SECOND FLOOR

 

 

[map of premises]

 

A-1

--------------------------------------------------------------------------------


 

BUILDING “A-2”

 

Creekside Corporate Park

 

SW Nimbus Avenue and Hall Boulevard, Beaverton, Oregon

 

[map of premises location]

 

A-2

--------------------------------------------------------------------------------


 

PROJECT “A-3”

 

Creekside Corporate Park

 

SW Nimbus Avenue and Hall Boulevard, Beaverton, Oregon

 

[map of premises location]

 

A-3

--------------------------------------------------------------------------------


 

PROPERTY “A-4”

 

Creekside Corporate Park

 

SW Nimbus Avenue and Hall Boulevard, Beaverton, Oregon

 

[map of premises location]

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK LETTER

 

1.             Lessor’s Work.

 

1.1.          Plans and Costs.

 

If Lessor has agreed to alter or improve the Premises prior to delivery of
possession to Lessee, then this box is checked:þ.  All such alterations and
improvements shall be described on plans and specifications to be approved by
the parties as described below (the “Plans”).

 

(a)           Approval of Plans.  Lessor shall have Plans prepared and shall
submit the same to Lessee for review, comment, and approval.  The parties shall
agree upon the final Plans and a related estimate of the “Costs of Lessor’s
Work” by May 1, 2004 (the “Plan Approval Date”).  If Lessee does not approve
plans by the plan Approval Date, the number of days of delay in such approval
beyond the Plan Approval Date shall be deemed days of delay attributable to and
caused by Lessee.

 

(b)           Lessor’s Work Defined.  The work to be performed by Lessor as
shown on the Plans, as the same may be modified by change order as discussed
below, is referred to as “Lessor’s Work.”

 

(c)           Costs.  The “Costs of Lessor’s Work” shall include all costs
incurred by Lessor in connection with Lessor’s Work including but not limited to
all design costs (architectural, engineering, mechanical and other design
costs), all hard and soft construction costs, and all costs of materials,
general conditions, permits and inspection fees.  In addition, Lessee may use a
portion of the Work Allowance for moving costs, cabling, furniture, fixtures and
equipment.  Lessee understands and agrees that (i) the actual Costs of Lessors
Work can only be determined after all Lessor’s Work is completed, (ii) the
actual Costs of Lessor’s Work may exceed the estimate and also any other
estimate communicated to Lessee prior to or during the course of completing
Lessor’s Work, and (iii) the actual Costs of Lessor’s Work may increase for
reasons, including but not limited to, Change Orders, increased costs resulting
from any act or omission of Lessee, unforeseen or hidden conditions discovered
during the course of construction, or additional costs or delays caused by any
governmental authority or agency requirement.  The Costs of Lessor’s Work shall
include a reasonable fee as compensation to Lessor for coordination and
supervision of Lessor’s Work and any Lessee Improvements.

 

(d)           Payment.  Lessor shall pay the Costs of Lessor’s Work up to
$1,555,301 ($33.75 per square foot) (the “Lessor’s Work Allowance”).  In the
event the initial estimate of the Costs of Lessor’s Work approved pursuant to
the above provisions exceeds the Lessor’s Work Allowance, Lessee shall pay the
excess to Lessor upon approval of the Plans and such initial estimate. 
Seventy-five (75%) percent shall be due prior to commencement of construction
and twenty-five (25%) percent shall be due at Substantial Completion.

 

(e)           Payment Delays.  If Lessee fails to pay to Lessor any amount
required by this Work Letter, as and when due, then, without waiver of default
or of other rights

 

B-1

--------------------------------------------------------------------------------


 

and remedies, Lessor shall have the right to suspend Lessor’s Work until payment
is received; the number of days by which any such suspension delays substantial
completion shall be deemed days of delay attributable to and caused by Lessee.

 

(f)            Architects/Space Planning.  Lessor has engaged LRS Architects to
complete space plan and design development drawings.  If Lessee is dissatisfied
with the space plan, Lessee shall have the option at their cost to select their
own architect, subject to the reasonable approval of Lessor.  Such costs can be
included in the cost of Lessor’s Work.

 

1.2.          Construction.  The construction obligation of Lessor is to
substantially complete Lessor’s Work substantially in accordance with the
Plans.  Lessor shall use reasonable efforts to substantially complete Lessor’s
Work three weeks prior to the scheduled Commencement Date set forth in Section 1
of the Lease; provided the consequences of delay in substantial completion of
Lessor’s Work are those set forth in the Lease.  Both the initial Tenant
improvement work, as well as any subsequent major work in the premises shall be
performed by Lessor.  Lessee shall have the benefit of competitive bidding for
work to be performed by Lessor’s contractor.  Any fees for overhead or
supervision of Lessor’s work in the premises shall be consistent with reasonable
industry standards and all costs for work to be performed in the premises shall
be subject to Lessor and Lessee prior approvals.

 

1.3.          Changes in the Plans.

 

(a)           A “Change Order” is a Lessor required or Lessee requested change
to the Plan.

 

(b)           Lessor shall have the right to require a Change Order based on
applicable codes, actual site conditions, and/or ambiguities or inconsistencies
in the Plans.

 

(c)           Lessee may request from time to time a Change Order.  If Lessee
wishes to request a Change Order, Lessee will submit in writing to Lessor a
detailed request of the change.  Lessor is not obligated to approve any Lessee
requested change.  If Lessor does approve the same, Lessor will deliver to
Lessee a written statement, hereinafter referred to as “Lessor’s Change Order
Statement”, of the estimated costs and expenses of the change with a reasonable
estimate, if applicable, of the additional time required for substantial
completion of Lessor’s Work.

 

(d)           Within three (3) business days following receipt by Lessee of
Lessor’s Change Order Statement, Lessee will provide Lessor its written
authorization to proceed with the change.  If the change increases the Costs of
Lessor’s Work and the total Costs of Lessor’s Work exceed the Allowance, Lessee
shall pay the amount required at the time of providing authorization to
proceed.  If Lessee does not provide such written authorization to Lessor’s
Change Order Statement accompanied by payment of such required amount within
this time period, Lessee’s request for a Change Order shall be deemed
cancelled.  All delays attributable to Lessee requested changes, whether or not
approved by Lessor and whether or not cancelled by Lessee, shall be deemed
delays caused by Lessee.  Lessee shall pay to Lessor any costs incurred by
Lessor regarding a Lessee requested change that is cancelled.

 

B-2

--------------------------------------------------------------------------------


 

1.4.          Completion and Delivery.  Possession of the Premises shall be
delivered to Lessee when Lessor’s Work is substantially completed in accordance
with the Plans, as reasonably determined by Lessor or on such earlier date, if
any, as is determined pursuant to the operation of Section 2.03 of the Lease. 
Within three (3) days of written request by Lessor, Lessee shall execute and
deliver to Lessor a confirmation letter prepared by Lessor affirming substantial
completion of Lessor’s Work, the date of Lessor’s delivery of the Premises, and
such other matters as Lessor may reasonably request.

 

1.5           Punch list Work.  Lessor’s Work shall be deemed substantially
completed even if minor items of work which do not materially adversely affect
Lessee’s ability to conduct its business remain to be completed or corrected
(hereinafter referred to as “Punch list Items”).  Lessee shall notify Lessor of
any Punch list Items by written notice given within ten (10) days following
receipt of Lessor’s written notification of substantial completion of Lessor’s
Work.  Lessee shall be deemed to have approved Lessor’s Work if Lessee does not
deliver such a list to Lessor within such time period and to have approved all
of Lessor’s Work except only properly and timely listed Punch list Items.  The
obligation of Lessor regarding Punch list Items shall be to complete the same to
industry standard.  Lessor shall have complete access to the Premises for the
purpose of performing punch list work.  Any dispute as to Punch list Items shall
be resolved by an architect or other qualified professional designated by
Lessor, but such dispute shall not delay the date upon which Lessor’s Work is
deemed substantially complete.

 

2.             Lessee Improvements.  Any work of improvement Lessee proposes to
undertake which is within the definition of “Lessee Improvements” set forth in
Section 10.01 of the Lease shall be subject to the following provisions (and
also subject to the provisions of Section 10 of the Lease).  If no such Lessee
Improvements are to be undertaken by Lessee, then the provisions of Paragraph 2
of this Work Letter shall be disregarded.

 

2.1.          Lessee Plans.  Lessee must obtain the prior written approval of
Lessor regarding complete plans and specifications for the Lessee Improvements. 
If such plans and specifications are already approved, the approved plans and
specifications (or a list of the same) are attached as Schedule 2; otherwise,
Lessee shall submit plans and specifications for the approval of Lessor pursuant
to Paragraph 10 of the Lease.

 

2.2.          Scheduling; Avoidance of Inconvenience.  Following completion of
Lessor’s Work, subject to a punch list, Lessor shall deliver a C.O. or temporary
C.O. to Lessee and grant a period of three (3) weeks prior occupancy to move-in
to the Premises which will include installation of FF&E, telecommunications and
computer cabling.  In the event Lessor separately gives written permission to
Lessee allowing any portion of Lessee Improvements to be installed or materials
to be delivered prior to substantial completion of Lessor’s Work, then
(a) Lessee waives any claims for delays in its work and shall instruct its
contractor to follow the directives and orders of Lessor’s contractor, and
(b) Lessee shall schedule its work such that union and non-union workers will
not be working side by side at the Premises, and (c) any damage to Lessor’s Work
shall be deemed to have been caused by Lessee and its contractor unless
conclusively proved otherwise by Lessee.  Lessee shall have the right to retain
its own specialty contractors to perform any portion of the work necessary to
construct and outfit the Premises (which will not be part of the general
contractor’s scope of work nor shall a mark-up be added).  The Lessee’s
contractors’ work shall include, but not be limited to, data cabling,

 

B-3

--------------------------------------------------------------------------------


 

telephone and data equipment, security, audio/visual equipment, and furniture
systems.  Lessee’s contractor(s) and Lessor’s contractor(s) shall work in
harmony during the period of Lessee fit-up.  Lessee and Lessee’s contractors
shall have reasonable access to the Premises during the construction (to be
coordinated with the General Contractor to install cabling and for the purpose
of inspecting the work in progress).

 

2.3.          Inspection.  Lessor and Lessor’s agents shall have the right, but
not the obligation, to inspect the construction of Lessee Improvements from time
to time.  If Lessor shall give Lessee written notice of faulty construction or
any other deviation from the approved plans, Lessee shall promptly make the
necessary corrections to Lessor’s reasonable satisfaction.  However, neither the
right herein granted to Lessor to make such inspections, nor the making of such
inspections by Lessor, shall operate as a waiver of any rights of Lessor to
require good and workmanlike performance of all Lessee Improvements in strict
accordance with plans approved by Lessor.  Notwithstanding any inspection by
Lessor, Lessee acknowledges that Lessors sole interest in doing so is to protect
the Building and Lessor’s interests.  Accordingly, Lessee shall not rely upon
Lessor’s inspections or approvals, and agrees that Lessor shall not be the
guarantor of, nor responsible for, the quality of any of Lessee Improvements or
the conformity of any Lessee Improvements with approved plans or with any
applicable legal requirements.  Lessee shall be solely responsible for, and
shall remedy, at Lessee’s sole expense, any and all defects and nonconformities
in Lessee Improvements that may appear during or after the completion thereof.

 

2.4.          Ownership of Lessee Improvements.  Unless otherwise specified by
Lessor, ownership of and responsibility for all Lessee Improvements shall be
governed by the provisions of the Lease.

 

2.5.          Delays.  The parties expressly acknowledge and agree that none of
Lessee’s obligations under the Lease (including Lessee’s obligation to pay rent)
shall be delayed, terminated or otherwise affected on account of any delay in
completion of the Lessee Improvements from any cause other than the fault of
Lessor.

 

2.6.          Compliance.  Access to the Premises for Lessee to install Lessee
Improvements is granted, when authorized under Section 2.2 above, subject to all
provisions of the Lease and this Work Letter and Lessee shall be bound by and
comply with all such provisions.

 

2.7.          Costs.  Lessee shall pay all costs and expenses related to Lessee
Improvements as and when due in compliance with Paragraph 10 of the Lessee.

 

2.8.          Lessee Allowance.  Lessor agrees to reimburse Lessee for the costs
of Lessee’s Work paid by Lessee from the Lessor’s Work Allowance.  The Lessor’s
Work Allowance can only be used to reimburse hard and soft costs of improvements
to the Premises including design costs or the purchase of furniture or
equipment.  Lessor shall pay to Lessee within forty-five (45) days after the
date that Lessee requests the same; any such request shall be made only after
(a) Lessee submits to Lessor satisfactory evidence of qualified expenditures,
final completion of and full payment for all Lessee Improvements and expenses,
and compliance with all requirements of the Lease and this Work Letter regarding
the Lessee Improvements,

 

B-4

--------------------------------------------------------------------------------


 

(b) Lessee accepts the Premises and Lessor’s Work and takes full occupancy of
the Premises, and (c) General Contractor and all other service providers are
paid in full.  Lessor shall have no obligation to pay the TI Allowance at any
time that a Lessee Default occurs and is outstanding, at any time following
termination of the Lease or of Lessee’s right of possession, or if proper
request for the same is not made on or before ninety (90) days following the
Commencement Date.

 

3.             Default.  Any failure by Lessee under the terms of this Work
Letter shall constitute a Default under the Lease in accordance with the
provisions of the Lease, and shall entitle Lessor to exercise all remedies set
forth in the Lease.

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

SIGN CRITERIA

 

Conformity by Lessee to the following Sign Criteria requirements shall be
strictly enforced and are terms and conditions of the Lease.

 

1.             GENERAL REQUIREMENTS

 

1A.          The term “Signage” as used herein and elsewhere within the Lease
shall include, but not be limited to, any signs, placards, banners, pennants,
lettering, insignias, trademarks, marquees, art work, and any and all other
display and advertising materials.

 

1B.          Lessee shall not install or display any Signage anywhere on the
Premises, Project or Property without Lessor’s prior written consent, such
consent not to be unreasonably withheld, delayed or conditioned.  Such Signage
approval by Lessor, shall include, but not be limited to, Lessee Signage
installed or displayed on or attached to any glass areas, doors, roofs, walls,
landscaped areas, walkways, vehicles, machinery or other apparatus, whether
permanently affixed to or from time to time on or about the Property.  Lessor
hereby consents to Lessee’s installation of signage on the Building’s roof,
eyebrow and at Project monuments.

 

1C.          Lessor reserves the right to designate the location and quantity of
all Lessee Signage.

 

1D.          The size, design, content, color and other physical aspects of
Lessee Signage, as well as the materials, fabrication and installation methods
to be employed, must be approved by Lessor, in writing, prior to commencement of
any Signage fabrication or installation.  No exposed conduit, tubing, “J” box or
raceway is permitted on any Lessee Signage.  Flashing, moving or audible Lessee
Signage is prohibited.  The composition, size, style, height, color, etc. of
Lessor approved signage is attached hereto.

 

1E.           All Lessee Signage must comply with any and all governing laws,
codes, regulations, covenants and restrictions.  No labels will be permitted on
the exposed surface of any Lessee Signage, except those labels required by any
governing authority.

 

1F.           The Lease Section 27.12 shall control with respect to the
allocation of the cost and expense related to signage.

 

1G.          Should Lessee fail to maintain its Signage at a standard to be
determined by Lessor in its reasonable discretion, then Lessor may, without any
recourse by Lessee or liability by Lessor to Lessee, remove or restore such
sub-standard Signage.  Any Lessee Signage removed or restored on behalf of
Lessee by Lessor, shall be at Lessee’s sole cost and expense, payable
immediately upon demand by Lessor.

 

1H.          Lessor reserves the right to require Lessee to have Signage and, if
so required, Lessee Signage must be completed and installed within GO days after
Lessee’s Lease Term commences.  Lessor reserves the right to require Lessee to
utilize vendors preapproved or designated by Lessor for all Lessee Signage and
Signage related matters.  In the event Lessor

 

C-1

--------------------------------------------------------------------------------


 

designates, refers or approves a specific sign vendor, Lessor shall not be
responsible or liable in any way for any disputes between such vendor and
Lessee.

 

1I.            All Lessee Signage shall only contain Lessee’s choice of either
its legal name or its Trade Name as it appears in the Lease.  No Lessee Signage
or Lessee Signage content shall create any claim, expressed or implied, of a
Transfer as defined in the Lease.

 

1J.           Upon expiration or earlier termination of the Lease, or if Lessee
installs or displays Signage which does not comply with the terms and conditions
of this Sign Criteria, Lessor, in addition to any other remedy, reserves the
right to require Lessee to remove its Signage, or any part thereof, and to
require Lessee to repair and restore all areas and surfaces of the Property
affected by such removal.  Such restoration and repair work shall include, but
not be limited to, removal of any associated electrical wiring, patching of
damaged areas and painting to match surrounding surfaces.  Should Lessee, after
demand by Lessor, fail to remove any Signage designated for removal by Lessor or
fail to repair and restore any affected areas, Lessor shall have the right to do
so at Lessee’s sole cost and expense.

 

1K.          Subject to the other terms hereof, Lessee will have the right to
display Lessee’s signage on the sign monument to be located outside the
Building, as well as on the walls of elevator lobbies of the floors of the
Premises adjacent to entry doors and on the lobby directory for the Premises. 
All interior signs shall be provided at the sole cost of Lessor, with any and
all costs and expenses incurred in connection with the monument sign for Lessee
to be included as part of the Costs of Lessor’s Work and deducted from the
Lessor’s Total Work Allowance.  Section 27.12 of the Lease shall govern with
respect to the requirement of Lessor’s approval for Lessee’s signage.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

RULES AND REGULATIONS

 

1.01         The following Rules and Regulations now in effect govern Lessee’s
use of the Premises and any part of the Project or Property used in common by
Lessee.  Lessee will be bound by such Rules and Regulations and agrees to use
its reasonable efforts to cause Lessee’s employees, agents, contractors,
suppliers, invitees and licensees to observe the same.

 

1.02         Wherever Lessor provides standard window coverings, such coverings
shall not be altered, removed or replaced by Lessee.  Wherever Lessor does not
provide standard window coverings, selection and installation of window
coverings by Lessee shall be subject to Lessor’s prior written approval, such
approval not to be unreasonably withheld, delayed or conditioned.  If Lessor
objects to any item attached to, or used in connection with or on any window,
other glass area, or interior or exterior wall, Lessee will immediately upon
notification remove such objectionable item or discontinue such use.  Further,
Lessee agrees not to place anything in close proximity to any window or glass
area of the Premises that may appear from the outside of the Premises.

 

1.03         Lessee will not use any sidewalks, hallways, entrances, elevators,
stairways, exits, lobbies or any other areas used in common by lessees of the
Property other than for normal ingress or egress; Lessee shall not obstruct use
of any such area.  Lessor will in all cases retain the right to control and
prevent access to such areas by all persons whose presence in the reasonable
judgment of Lessor would be prejudicial to the safety, character, reputation
and/or interest of the Property and/or its lessees.  Neither Lessee nor its
employees, agents, contractors, suppliers, invitees or licensees shall go on any
roof or ladder, in any mechanical rooms, or climb on any exterior structures of
any nature on the Property without Lessor’s prior written consent, such consent
not to be unreasonably withheld, delayed or conditioned.

 

1.04         Lessor reserves the right, exercisable without notice and without
liability to Lessee, to change the name, street and/or address of any part of
the Property.  With the exception of Lessee’s address, Lessee shall not use the
name of the Property or any part thereof in connection with promoting or
advertising Lessee’s business.  Lessor will have the right to prohibit publicity
by Lessee, which in Lessor’s reasonable opinion impairs the reputation or
marketability of the Property or any part thereof.

 

1.05         Lessee shall not keep or allow to be used any foul or noxious gas
or substance in or about the Premises.  Nor shall Lessee occupy or use the
Premises in any manner that is objectionable or offensive to other lessees or
Lessor by reason of odor, noise, vibration or interference in any way.  Any
equipment or device of Lessee which causes noise or vibration that may be
transmitted to any structural portion of the Property or to any part therein to
such a degree as to be objectionable to any lessee or Lessor must be approved in
writing by Lessor prior to its installation and be placed and maintained by
Lessee, at Lessee’s expense, on vibration eliminators or other devices
sufficient to eliminate such noise or vibration.  Lessee shall keep the Premises
free of rodents, insects and other vermin.

 

D-1

--------------------------------------------------------------------------------


 

1.06         Lessee will not use or keep in the Premises, or on or about the
Property, any kerosene, gasoline or flammable or combustible fluid or material
other than those limited quantities necessary for the operation or maintenance
of general office equipment.

 

1.07         Lessor reserves the right to exclude or expel from the Property any
person who, in Lessor’s reasonable judgment, is intoxicated or under the
influence of liquor or drugs or who is in violation of any of the rules and
regulations of the Property.

 

1.08         Lessee shall not alter or re-key any lock or bolt or install any
new or additional locks or bolts on any doors of the Premises without prior
written consent from Lessor, such consent not to be unreasonably withheld,
delayed or conditioned.  Upon the termination of its tenancy, Lessee will
provide Lessor with all keys, whether furnished or otherwise procured, and shall
be responsible for the cost of replacing any keys that are lost.

 

1.09         The Premises will not be used for lodging or for any improper,
immoral or objectionable purpose.  No cooking will be done or permitted on the
Premises (except in the kitchen area) or elsewhere on the Property without
Lessor’s consent, except that the preparation of coffee, tea, hot chocolate and
similar beverages and employee use of a microwave oven will be permitted,
provided that such equipment and use is in accordance with all applicable
federal, state, county and city laws, codes, ordinances and any manufacturer’s
guidelines and recommendations.  Tenant will be allowed to barbeque on a deck or
on the parking area behind the Premises.

 

1.10         Lessee will not solicit business from other lessees of the
Property.  Canvassing, soliciting, peddling and distribution of handbills or any
other written material is prohibited, and Lessee will cooperate with Lessor to
prevent such activities.

 

1.11         Lessee agrees to comply with and not to restrict or impair in any
way, all safety, fire protection and evacuation procedures and regulations
established by Lessor or any governmental agency.  Lessee shall not do or permit
any act or bring anything on the Property or any part thereof which shall
obstruct or unreasonably interfere with the rights of other lessees.

 

1.12         Except for the ordinary hanging of pictures and wall decorations,
Lessee will not mark, drive nails, screw, cut or drill into the partitions,
woodwork, ceilings or plaster, or in any way deface, mar, paint or penetrate the
Premises or any part of the Property, except in accordance with the Lessee
Alteration provision of the Lease.  Additionally, Lessee will not affix any
floor covering to the floor of the Premises in any manner except as approved by
Lessor.

 

1.13         No electrical wiring, outlets or apparatus shall be installed or
altered by Lessee, except in accordance with the Lessee Alteration provisions of
the Lease.  Lessor reserves the right to direct where and how telephone and
other telecommunication wires are to be introduced to the Premises.  Lessee may
not alter or overburden the designed capacity of any existing electrical
outlets.

 

1.14         Lessee shall not place or affix any radio or television antennas,
satellite dishes, loudspeakers or other similar devices, awnings, outside
furniture, etc. on the roof, exterior walls or outside of any building or on any
other part of the Property without Lessor’s prior written approval, such
approval not to be unreasonably withheld, delayed or conditioned.  Additionally

 

D-2

--------------------------------------------------------------------------------


 

Lessee will not place any signs, advertising, billboards, lighting, or any other
devices or means of advertising or identification on property adjacent to the
Property that in Lessor’s opinion obstructs, impairs, restricts or in any way,
in Lessor’s reasonable opinion, negatively affects the Property or would not be
permitted by the terms of this Lease or these Rules and Regulations if such
action were taken on the Property.

 

1.15         Lessor reserves the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought on to
the Property.  Such Lessor approved items shall be moved in or about the
Property under the direction of Lessor and in a manner and at such times that
will not inconvenience any lessee.  Lessor reserves the right to prohibit or
impose conditions upon the installation of objects which may overload any floor.

 

1.16         Subject to the terms of Paragraph 8 of this Lease, all parking
facilities of the Property shall be regulated by Lessor and may be modified or
amended as Lessor deems necessary.  Lessee shall not permit or allow any
vehicles that belong to or that are controlled by Lessee or Lessee’s employees,
customers or invitees to be loaded, unloaded or parked in areas other than those
designated by Lessor for such activities.  Users of the parking areas will obey
all posted signs and not impede the flow of traffic.  For sale signs for
vehicles must be on the vehicle.  Washing, waxing, cleaning or servicing of any
vehicle is prohibited.  No campers, recreational vehicles or trailers are
permitted and all disabled vehicles must be removed within 24 hours.  No
vehicles shall be brought into or kept in the Premises.  Lessor reserves the
right to tow, without cost or liability to Lessor, any vehicle: 1) parked in an
unauthorized or illegal parking area or; 2) whose audio theft alarm system
remains engaged for an unreasonable period; and 3) belonging to any violator of
any of Lessor’s parking rules and regulations.  Further, in addition to all of
its other rights and remedies, Lessor reserves the right to refuse to permit any
person to park within the Property who violates any of these or any other rules
or regulations which Lessor may establish.

 

1.17         Lessee shall not do any act that will create any additional costs
to maintain the appearance or cleanliness of any part of the Property.  No dirt
or other substances shall be disposed of anywhere on the Property, including but
not limited to in any hallways, stairways, elevators or lobbies or on any
parking areas, landscaping, walkways or in any other areas used in common with
other lessees.

 

1.18         Lessee assumes any and all responsibility for protecting its
Premises from theft, robbery and pilferage, which includes keeping Premises
doors locked and all doors into common areas such as doors into entrances,
public corridors, lobbies, etc., closed, except for normal ingress and egress.

 

1.19         No signage, notices or advertisements may be placed by Lessee
anywhere outside of its Premises and all signage must comply with the Sign
Criteria exhibit attached to and made a part of this Lease and any other terms
and conditions of these Rules and Regulations and the Lease.

 

1.20         Lessee shall not use any method of heating or air conditioning
other than as provided by Lessor without Lessor’s prior written consent, such
consent not to be unreasonably withheld, delayed or conditioned.

 

D-3

--------------------------------------------------------------------------------


 

1.21         Lessor may prohibit smoking within Lessee’s Premises, the Project,
or any part thereof, and may require Lessee and any of its agents, employees,
suppliers, customers, guests and invitees who desire to smoke, to smoke within
specifically designated smoking areas which Lessor may change from time to
time.  It will be Lessee’s sole responsibility to ascertain from Lessor the
specific smoking program in effect at the Property at the time of its lease
commencement.  Any smoking program implemented by Lessor will be strictly
enforced.

 

1.22         Rest room partitions, mirrors, wash basins and other plumbing
fixtures shall not be used for any purpose other than that for which they were
constructed and no sweepings, trash or other substances shall be disposed of
therein.  Any damage or injuries caused by Lessee, its employees, agents,
contractors, suppliers, invitees or licensees shall be borne directly by Lessee.

 

1.23         No heavy items may be transported by elevator if such item or items
exceed the load capacity of the elevator.  Lessee’s initial move in and
subsequent deliveries of bulky items, such as furniture, equipment, supplies,
merchandise, safes and similar items will be subject to reasonable scheduling
and approval of persons moving such items by Lessor.  Deliveries during normal
office hours shall be limited to normal office supplies and other small items. 
Lessee shall be responsible for protecting elevator interior and exterior
finishes and flooring whenever items are transported in them on Lessee’s behalf.

 

1.24         Lessee will not waste electricity, water or air conditioning and
agrees to cooperate fully with Lessor in this regard and to comply with any
Lessor or governmental energy-saving rules, laws and regulations.

 

1.25         Lessee understands that air conditioning and heating systems supply
cool air and heat to large zones regulated by zonal thermostats.  Lessor shall
determine the locations of, make any modifications to, and have exclusive
control over all such thermostats, their settings, the zones and all parts of
the system.  Lessee agrees to cooperate with other parties within its zone(s) to
maximize the comfort level of all parties and shall not touch, adjust, tamper
with, or otherwise affect any thermostat or any part of the heating/cooling
systems.  Lessee will direct all problems related to heating/cooling systems
directly to Lessor.

 

1.26         Subject to the terms of Paragraph 9 of this Lease, Lessor shall be
under no obligation to provide heating or air conditioning services to the
building during off-hours (between 6:00 p.m. and 7:00 a.m., Monday through
Friday and on non-business days).  Lessee may request additional heating or air
conditioning during off hours and, should Lessor agree to supply such service,
Lessee will reimburse Lessor for all costs and expenses incurred, as determined
by Lessor in its sole discretion.

 

1.27         Lessor and its agents reserve the right to exclude from the
building any unknown person, or any person otherwise improperly identified. 
Lessor shall in no case be liable for any damages for any error with regard to
the admission to or exclusion from the building of any person.  In the case of
invasion, mob, riot, public excitement or any other circumstance which Lessor,
in its sole discretion, believes will place lessees and/or the Property in
jeopardy, Lessor reserves the right to prevent access to the building during the
continuance of same by such action as Lessor may deem appropriate.

 

D-4

--------------------------------------------------------------------------------


 

1.28         Lessee’s designated representative shall notify Lessor promptly of
any required maintenance items for which Lessor is responsible.  Employees of
Lessor will not perform any work or do anything outside of their regular duties
unless under special instruction by Lessor.

 

1.29         No Lessee shall employ any person or persons other than the janitor
of Lessor for the purpose of cleaning its Premises unless otherwise agreed to by
Lessor in writing.  No Lessee shall cause any unnecessary labor by reason of
Lessee’s carelessness or indifference in the preservation of good order and
cleanliness.  Lessor shall not be responsible to any lessee for any loss of
property on the Premises or on or about the Property, however occurring, or for
any damage done to any effects of any lessee by the janitor or any other
employee or any other person.

 

1.30         Neither Lessee nor any of its employees, agents, contractors,
suppliers, invitees or licensees may use on any portion of the Premises, Project
or Property any hand truck except those equipped with rubber tires and side
guards or such other material-handling equipment as Lessor may approve or
require.

 

1.31         These Rules and Regulations impose obligations upon Lessee which
are in addition to the obligations of Lessee set forth in the Lease.  Nothing in
these Rules and Regulations will be construed in any way to diminish or to
waive, in whole or in part, the terms, covenants, agreements and conditions of
the Lease.  In the event that provisions of both these Rules and Regulations and
also of the Lease regulate the same subject matter, Lessee shall comply with all
such provisions; if any such provisions are in direct conflict, the provisions
of the Lease shall control.  Lessor shall enforce these Rules and Regulations in
a nondiscriminatory manner as against all tenants of the Building and Project
subject to reasonable variances granted by Lessor.

 

1.32         Lessor reserves the right to adopt such additional reasonable and
nondiscriminatory Rules and Regulations (whether similar or dissimilar to these
Rules and Regulations), and/or such amendments to any Rule or Regulation, as, in
its judgment, may from time to time be appropriate and Lessee agrees to abide by
all such additional Rules and Regulations and amendments which may be adopted.

 

1.33         Notwithstanding anything to the contrary contained in the Lease,
Lessee shall have the right, on a first come-first served, reservation basis to
use the common conference rooms located on the Property.

 

1.34         Landlord agrees to allow Tenant to place a bike rack outside the
Premises.

 

D-5

--------------------------------------------------------------------------------